


EXECUTION VERSION
Published CUSIP Number: 248693AM5




AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 24, 2013
among
DENNY'S, INC.,
as the Borrower,
DENNY'S CORPORATION,
as Parent,
and
Certain Subsidiaries of Parent,
as Guarantors,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and
L/C Issuer
REGIONS BANK
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Syndication Agents,
CADENCE BANK, N.A.,
FIFTH THIRD BANK
and
RBS CITIZENS, N.A.,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
WELLS FARGO SECURITIES, LLC,
REGIONS CAPITAL MARKETS,
A DIVISION OF REGIONS BANK
and
GE CAPITAL MARKETS, INC.
as Joint Lead Arrangers and Joint Bookrunners















--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms.    1

1.02
Other Interpretive Provisions.    36

1.03
Accounting Terms.    37

1.04
Rounding.    38

1.05
Times of Day.    38

1.06
Letter of Credit Amounts.    38

1.07
Currency Equivalents Generally.    39

Article II THE COMMITMENTS AND CREDIT EXTENSIONS    39
2.01
The Loans.    39

2.02
Borrowings, Conversions and Continuations of Loans.    40

2.03
Letters of Credit.    41

2.04
Prepayments.    51

2.05
Termination or Reduction of Commitments.    55

2.06
Repayment of Loans.    56

2.07
Interest.    56

2.08
Fees.    57

2.09
Computation of Interest and Fees.    57

2.10
Evidence of Debt.    58

2.11
Payments Generally; Administrative Agent's Clawback.    59

2.12
Sharing of Payments by Lenders.    61

2.13
Increase in Revolving Credit Facility.    62

2.14
Increase in Term Facility.    64

2.15
Cash Collateral.    66

2.16
Defaulting Lenders.    67

Article III TAXES, YIELD PROTECTION AND ILLEGALITY    70
3.01
Taxes.    70

3.02
Illegality.    75

3.03
Inability to Determine Rates.    76

3.04
Increased Costs; Reserves on Eurodollar Rate Loans.    76

3.05
Compensation for Losses.    78

3.06
Mitigation Obligations; Replacement of Lenders.    79

3.07
Survival.    79

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    79
4.01
Conditions of Initial Credit Extension.    79

4.02
Conditions to all Credit Extensions.    83

Article V REPRESENTATIONS AND WARRANTIES    84
5.01
Existence, Qualification and Power.    84


i

--------------------------------------------------------------------------------




5.02
Authorization; No Contravention.    84

5.03
Governmental Authorization; Other Consents.    84

5.04
Binding Effect.    85

5.05
Financial Statements; No Material Adverse Effect.    85

5.06
Litigation.    86

5.07
No Default.    86

5.08
Ownership of Property; Liens; Investments.    86

5.09
Environmental Compliance.    87

5.10
Insurance.    88

5.11
Taxes.    88

5.12
ERISA Compliance.    89

5.13
Subsidiaries; Equity Interests; Loan Parties.    90

5.14
Margin Regulations; Investment Company Act.    90

5.15
Disclosure.    90

5.16
Compliance with Laws.    91

5.17
Intellectual Property; Licenses, Etc.    91

5.18
Solvency.    91

5.19
Casualty, Etc.    91

5.20
Labor Matters.    91

5.21
Collateral Documents.    92

5.22
Foreign Assets Control Regulations, Etc.    92

Article VI AFFIRMATIVE COVENANTS    93
6.01
Financial Statements.    93

6.02
Certificates; Other Information.    94

6.03
Notices.    96

6.04
Payment of Obligations.    97

6.05
Preservation of Existence, Etc.    97

6.06
Maintenance of Properties.    97

6.07
Maintenance of Insurance.    97

6.08
Compliance with Laws.    98

6.09
Books and Records.    98

6.10
Inspection Rights.    98

6.11
Use of Proceeds.    98

6.12
Covenant to Guarantee Obligations and Give Security.    98

6.13
Compliance with Environmental Laws.    103

6.14
Preparation of Environmental Reports.    103

6.15
Further Assurances.    103

6.16
Material Contracts.    104

6.17
Cash Management Arrangements.    104

Article VII NEGATIVE COVENANTS    104
7.01
Liens.    104

7.02
Indebtedness.    105

7.03
Investments.    106

7.04
Mergers, Consolidations and Sales of Assets.    109


ii

--------------------------------------------------------------------------------




7.05
Dividends and Distributions, Restrictions on Ability of Subsidiaries to Pay
Dividends.    110

7.06
Nature of Business.    111

7.07
Transactions with Affiliates.    111

7.08
OFAC, Etc.    112

7.09
Use of Proceeds.    112

7.10
Financial Covenants.    112

7.11
Capital Expenditures.    112

7.12
Amendments of Organization Documents.    113

7.13
Accounting Changes.    113

7.14
Other Indebtedness and Agreements.    113

7.15
Sale and Lease‑Back Transactions.    114

7.16
Operating Leases.    114

7.17
Swap Contracts.    114

7.18
Designated Subsidiary.    114

Article VIII EVENTS OF DEFAULT AND REMEDIES    114
8.01
Events of Default.    114

8.02
Remedies upon Event of Default.    117

8.03
Application of Funds.    118

Article IX ADMINISTRATIVE AGENT    119
9.01
Appointment and Authority.    119

9.02
Rights as a Lender.    120

9.03
Exculpatory Provisions.    120

9.04
Reliance by Administrative Agent.    121

9.05
Delegation of Duties.    121

9.06
Resignation of Administrative Agent.    122

9.07
Non‑Reliance on Administrative Agent and Other Lenders.    123

9.08
No Other Duties, Etc.    123

9.09
Administrative Agent May File Proofs of Claim.    123

9.10
Collateral and Guaranty Matters.    124

9.11
Secured Cash Management Agreements and Secured Hedge Agreements.    125

Article X MISCELLANEOUS    125
10.01
Amendments, Etc.    125

10.02
Notices; Effectiveness; Electronic Communications.    128

10.03
No Waiver; Cumulative Remedies; Enforcement.    130

10.04
Expenses; Indemnity; Damage Waiver.    131

10.05
Payments Set Aside.    133

10.06
Successors and Assigns.    133

10.07
Treatment of Certain Information; Confidentiality.    138

10.08
Right of Setoff.    139

10.09
Interest Rate Limitation.    140

10.10
Counterparts; Integration; Effectiveness.    140


iii

--------------------------------------------------------------------------------




10.11
Survival of Representations and Warranties.    140

10.12
Severability.    141

10.13
Replacement of Lenders.    141

10.14
Governing Law; Jurisdiction; Etc.    142

10.15
Waiver of Jury Trial.    143

10.16
No Advisory or Fiduciary Responsibility.    143

10.17
Electronic Execution of Assignments and Certain Other Documents.    144

10.18
USA PATRIOT Act.    144

10.19
Release of Collateral.    145

10.20
Amendment and Restatement.    145



EXHIBITS
Form of
A    Committed Loan Notice
B    Term Note
C    Revolving Credit Note
D    Compliance Certificate
E    Assignment and Assumption





iv

--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 24, 2013, among DENNY'S, INC., a Florida corporation (“Denny's” or the
“Borrower”), DENNY'S CORPORATION, a Delaware corporation (“Parent”), each of
those Subsidiaries of Parent identified as a “Guarantor” on the signature pages
hereto and such other Subsidiaries of Parent as may from time to time become a
party hereto (Parent and such Subsidiaries, each a “Guarantor” and collectively,
the “Guarantors”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, is party to that certain Credit Agreement, dated as of
April 12, 2012, among the Borrower, the Parent, the Guarantors parties thereto,
the several banks and other financial institutions parties thereto (the
“Existing Lenders”) and the Administrative Agent (as amended, modified or
supplemented prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders have agreed to make loans and other
financial accommodations to the Borrower; and
WHEREAS, the Borrower has requested, and, subject to the terms and conditions
hereof, the Administrative Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement and provide certain credit facilities to
the Borrower on the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
and collateral agent under any of the Loan Documents, or any successor
administrative agent.


“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02 of the Disclosure Schedules,
or such other address or account as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.



--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender's Closing Date Term Commitment at such time and (ii)
thereafter, the principal amount of such Term Lender's Term Loans at such time,
and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender's Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16. If the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 of the Disclosure Schedules or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” with respect to Revolving Credit Loans, the Term Loan, Letters
of Credit and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):


Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate +
Standby Letter of Credit Fees
Commercial Letter of Credit Fees
Base Rate +
I
Greater than or equal to 2.50 to 1.00
0.4%
2.5%
2.5%
2.5%
1.5%
II
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.35%
2%
2%
2%
1%
III
Less than 2.00 to 1.00
0.3%
1.75%
1.75%
1.75%
0.75%




2

--------------------------------------------------------------------------------




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a) reporting such change; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier I shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 6.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) for the fiscal
quarter ending June 26, 2013 shall be determined based upon Pricing Tier II.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender's Applicable Percentage
in respect of the Revolving Credit Facility at such time.


“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Wells Fargo Securities, Regions Capital
Markets, a division of Regions Bank and GE Capital Markets, Inc., in their
capacities as joint lead arrangers and joint bookrunners.

“Asset Sale” means any sale, lease, transfer, license, assignment or other
disposition (by merger or otherwise) of any assets (including trademarks and
other intangibles), business units, individual business assets or other property
of any Loan Party or any Subsidiary of any Loan Party (or the granting of any
option or other right with respect to any of the foregoing), including the sale,
transfer or disposition of any real property, to any person other than a Loan
Party; provided, however, that none of the following shall be deemed to be an
Asset Sale: (a) the sale of inventory in the ordinary course of business, (b)
leases or subleases of real property in the ordinary course of business not
interfering in any material respect with the business of the Loan Parties taken
as a whole or (c) the sale of damaged, worn‑out or obsolete assets made pursuant
to Section 7.04(b). The term Asset Sale shall include any Refranchising Asset
Sale.


3

--------------------------------------------------------------------------------






“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 26, 2012, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal year of Parent and its Subsidiaries, including
the notes thereto.

“Auto‑Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(ii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“Prime Rate,” and (c) the Eurodollar Rate plus 1.00%. The “Prime Rate” is a rate
set by Wells Fargo based upon various factors including Wells Fargo's costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such Prime Rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.


4

--------------------------------------------------------------------------------




“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capex Carryover Amount” means, for any fiscal year of Parent, an amount up to
50% of the excess of (a) the amount of Consolidated Capital Expenditures
permitted to be made in such fiscal year pursuant to Section 7.11 over (b) the
Consolidated Capital Expenditures made by Parent and its Subsidiaries pursuant
to Section 7.11 during such fiscal year.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capitalized Lease. For the
avoidance of doubt, a Capital Lease Obligation will be deemed to be secured by
the real and/or personal property that is the subject of such lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, purchasing card programs and other cash management
arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


5

--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means an event or series of events by which:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Parent entitled to vote
for members of the board of directors or equivalent governing body of Parent on
a fully‑diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or


(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors
(including nominations made pursuant to Rule 14(a)-8 of the Securities Exchange
Act of 1934) by or on behalf of the board of directors); or

6

--------------------------------------------------------------------------------






(c)Parent shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Closing Date Term Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender's name on Schedule 2.01 of the Disclosure
Schedules under the caption “Closing Date Term Commitment”.


“Code” means the Internal Revenue Code of 1986.


“Co-Documentation Agents” means Cadence Bank, Fifth Third Bank and RBS Citizens,
N.A., each in its capacity as co-documentation agent.


“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and shall also include the Mortgaged Properties and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.


“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, the Mortgages, collateral assignments,
Guarantee and Collateral Agreement Supplements, IP Security Agreement
supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.


“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.


“Commitment Fee” has the meaning specified in Section 2.08(a).


“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated Capital Expenditures” means, with respect to any period, without
duplication, the sum of the aggregate of all expenditures (whether paid in cash
or other consideration or accrued as a liability) by Parent and its Subsidiaries
during such period that, in conformity with GAAP, would be included in
“additions to property, plant or equipment” or



7

--------------------------------------------------------------------------------




comparable items reflected in the consolidated statement of cash flows of Parent
and its Subsidiaries for such period, including (a) Capital Lease Obligations
and (b) expenditures for equipment that is purchased simultaneously with the
trade‑in of existing equipment owned by Parent or any Subsidiary of Parent to
the extent of the gross amount of the purchase price less the book value of the
equipment being traded in at such time, but excluding (i) interest capitalized
during construction and (ii) expenditures made in connection with the
replacement or restoration of assets, to the extent reimbursed or financed from
insurance proceeds paid on account of the loss of or the damage to the assets
being replaced or restored, or from awards of compensation arising from the
taking by condemnation or eminent domain of such assets being replaced, and net
of cash amounts received by Parent and its Subsidiaries from other Persons
during that period in reimbursement of Consolidated Capital Expenditures made by
Parent and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any Measurement Period,
Consolidated Interest Expense minus the sum, without duplication, of (a)
interest not paid in cash (including amortization of (x) discount and deferred
debt expenses and (y) fees with respect to interest rate Swap Contracts) in
connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP (including such fees and expenses in
connection with the Transactions) and (b) interest expense related to discounted
liabilities that is treated as interest in accordance with GAAP.


“Consolidated Cash Taxes” means, for any Measurement Period, for Parent and its
Subsidiaries on a consolidated basis, the aggregate of all Federal, state, local
and foreign income taxes, as determined in accordance with GAAP, to the extent
the same are paid in cash during such Measurement Period.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Parent and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) other
non‑cash charges (including, without limitation, stock compensation expenses,
deferred compensation adjustments, impairment charges, restructuring and exit
costs and other non‑operating expenses (income)), (v) the cumulative effect of
any change in accounting principles, (vi) any net loss attributable to an Asset
Sale, (vii) any non‑recurring expenses related to, arising out of or incurred in
connection with the Transactions (in each case of or by Parent and its
Subsidiaries for such Measurement Period) and (viii) lease buy‑out payments in
an amount not to exceed $1,000,000 in any Measurement Period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) the amount of cash expended in such Measurement Period in respect of any
amount that, under clause (a)(iv) above, was taken into account in determining
Consolidated EBITDA for such or any prior Measurement Period, (ii) any net gain
attributable to an Asset Sale, (iii) Federal, state, local and foreign income
tax credits and (iv) other non‑cash items (including, without limitation, stock
compensation benefits, deferred compensation adjustments, restructuring and exit
cost reversals and other non‑operating income) increasing Consolidated Net
Income (in each case of or by

8

--------------------------------------------------------------------------------




Parent and its Subsidiaries for such Measurement Period); provided, however,
that after the occurrence of any acquisition of any Person by Parent or any
Subsidiary of Parent, Consolidated EBITDA for each Measurement Period that
includes the date of occurrence of such acquisition will, solely for purposes of
determining compliance with Section 7.10(a), be determined on a pro forma basis,
based on the actual historical results of operations of such Person, as if such
acquisition had occurred on the first day of such Measurement Period.


“Consolidated EBITDAR” means, at any date of determination, the sum of
(a) Consolidated EBITDA plus (b) Consolidated Lease Expense to the extent
deducted in determining Consolidated Net Income for the Measurement Period most
recently ended.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) the sum of (i) Consolidated EBITDAR, less (ii) Consolidated
Maintenance Capital Expenditures less (iii) Consolidated Cash Taxes to (b) the
sum of (i) Consolidated Cash Interest Expense, plus (ii) Consolidated Scheduled
Funded Debt Payments plus (iii) Consolidated Lease Expense, in each case, of or
by Parent and its Subsidiaries for the most recently completed Measurement
Period.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long‑term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person prior to the Maturity Date, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (g)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (a) through (f) above of Persons other than
Parent or any Subsidiary of Parent, and (h) all Indebtedness of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Parent or a Subsidiary of a Parent is a general partner or
joint venturer, unless such Indebtedness is expressly made non‑recourse to
Parent or such Subsidiary; provided, however, that (i) obligations of Parent and
its Subsidiaries in respect of (A) Swap Contracts entered into for purposes of
hedging against fluctuations in foreign currency and (B) Swap Contracts entered
into for purposes of hedging against fluctuations in interest rates and (ii)
contingent reimbursement obligations in respect of Letters of Credit shall be
excluded for purposes of determining Consolidated Funded Indebtedness


“Consolidated Growth Capital Expenditures” means, for any Measurement Period,
(a) any Consolidated Capital Expenditures relating to the construction or
opening after the



9

--------------------------------------------------------------------------------




Closing Date of new restaurants owned or operated by Parent or any of its
Subsidiaries less (b) any capitalized interest expense with respect to
expenditures described in the foregoing clause (a).

“Consolidated Interest Expense” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, net of cash interest
income, in each case to the extent treated as interest in accordance with GAAP,
(b) the portion of rent expense under Capital Lease Obligations that is treated
as interest in accordance with GAAP and (c) interest expense related to
discounted liabilities that is treated as interest in accordance with GAAP, in
each case, of or by Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.

“Consolidated Lease Expense” shall mean, for any Measurement Period, an amount
equal to (a) all payment obligations during such Measurement Period under any
Operating Lease minus (b) net rental income in respect of subleases of real
property to franchisees, determined in accordance with GAAP, in each case, of or
by Parent and its Subsidiaries on a consolidated basis for such Measurement
Period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.


“Consolidated Maintenance Capital Expenditures” means, for any Measurement
Period, any Consolidated Capital Expenditures that are not Consolidated Growth
Capital Expenditures.


“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary (other than a Loan
Party) during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
to a Loan Party is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such Measurement Period, except that Parent's equity in any net loss of
any such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Parent's
equity in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Parent or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to a Loan Party as described in clause (b) of
this proviso).


“Consolidated Scheduled Funded Debt Payments” means for any Measurement Period
for Parent and its Subsidiaries on a consolidated basis, the sum of all
scheduled payments of

10

--------------------------------------------------------------------------------




principal on Consolidated Funded Indebtedness, as determined in accordance with
GAAP. For purposes of this definition, “scheduled payments of principal” (a)
shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during such Measurement Period, (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations and (c) shall not include any voluntary prepayments or mandatory
prepayments during such Measurement Period required pursuant to Section 2.04.


“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Co-Syndication Agents” means Regions Bank and General Electric Capital
Corporation in their capacity as co-syndication agents.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

11

--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding set forth herein (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, unless such payment is subject to
a good faith dispute, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding set forth herein (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, such Defaulting Lender and each other Lender promptly following such
determination.


“Denny's” has the meaning specified in the introductory paragraph hereto.


“Denny's Realty” means Denny's Realty, LLC, a Delaware limited liability
company.



12

--------------------------------------------------------------------------------




“Designated Subsidiary” means La Mirada Enterprises No. 1, LLC; provided,
however, that such Person shall, automatically and without any further action or
consent of the Administrative Agent or any Lender, cease to be the “Designated
Subsidiary” upon becoming a Guarantor hereunder.


“DFO” means DFO, LLC, a Delaware limited liability company.


“Disclosure Schedules” means a document in form and substance reasonably
satisfactory to the Administrative Agent, dated as of the Closing Date, setting
forth disclosure schedules of the Loan Parties and their Subsidiaries in respect
of matters referenced in this Agreement.


“Dollar” and “$” mean lawful money of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).


“Employee Deferred Compensation Account” means the account or accounts
established by Denny's for the Rabbi Trust in Support of Denny's Inc. Deferred
Compensation Plan by agreement dated June 21, 2002 between Denny's and Reliance
Trust Company as trustee, as the same may be amended from time to time.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares



13

--------------------------------------------------------------------------------




of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent or the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Parent or the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Parent or the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at‑risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Parent or the Borrower or any ERISA Affiliate.


“Eurodollar Rate” means:


(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and

14

--------------------------------------------------------------------------------






(b)for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.


Each calculation by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error.
“Eurodollar Rate Loan” means a Revolving Credit Loan, or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Franchisee Operated Properties” means the parcels of real property
located at (i) 20565 Eureka Road, Taylor, MI, (ii) 612 Contra Costa Boulevard,
Pleasant Hill, CA and (iii) 3310 Washtenaw Road, Ann Arbor, MI.


“Excluded Issuance” by any Person means an issuance of shares of capital stock
of (or other ownership or profit interests in) such Person upon the exercise of
warrants, options or other rights for the purchase of such capital stock (or
other ownership or profit interest).


“Excluded Swap Obligation” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than

15

--------------------------------------------------------------------------------




an assignee pursuant to a request by the Borrower under Section 10.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender's failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) and (e) any U.S.
federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.


“Existing Letters of Credit” means each letter of credit identified on
Schedule 1.01 of the Disclosure Schedules.


“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of insurance included in clause (b) of the definition of the term
“Reduction Event” and proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), indemnity payments and
any purchase price adjustments; provided, however, that an Extraordinary Receipt
shall not include cash receipts received from proceeds of insurance, indemnity
payments or purchase price adjustments to the extent that such proceeds,
payments or adjustments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto.


“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.


“Fair Market Value” means, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market at a
specific date assuming a sale by a willing seller to a willing purchaser dealing
at arm's length and arranged in an orderly manner over a reasonable period of
time having regard to the nature and characteristics of such asset, which value
shall, for any asset with a Fair Market Value in excess of $5,000,000, be either
(a) the value of such asset as determined in good faith by the Board of
Directors of Parent or (b) if such asset shall have been the subject of an
appraisal done reasonably contemporaneously by any independent third‑party
appraiser engaged by Administrative Agent, any Lender or Loan Party and the
basic assumptions underlying such appraisal are reasonable, the value of such
asset as stated in such appraisal.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.



16

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.


“Fee Letter” means the letter agreement, dated March 5, 2013, among the
Borrower, the Administrative Agent and Wells Fargo Securities.


“Flying J Franchisee Loans” means loans and other extensions of credit to
franchisees of the Loan Parties in connection with such franchisees' ownership
and operation of “Denny's” branded restaurants at “Flying J” locations.


“Flying J Guaranties” means, with respect to any Loan Party, each Guarantee of
Flying J Franchisee Loans made by such Loan Party in connection with a
franchisee's ownership and operation of “Denny's” branded restaurants at “Flying
J” locations and, in each case, consistent with guaranty programs of the Loan
Parties existing as of the Closing Date.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Revolving Credit Lender that
is a Defaulting Lender, with respect to the L/C Issuer, such Defaulting Lender's
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.



17

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. Anything herein to the contrary notwithstanding, the term
“Guarantee” shall not include contingent obligations of a Loan Party under
Flying J Guaranties in an amount at any time not to exceed the lesser of (x)
$3,000,000 and (y) 10% of the aggregate amount of Flying J Franchisee Loans then
outstanding (it being understood that upon the occurrence of any event, the
effect of which event is to cause, or to permit the beneficiary or beneficiaries
of any Flying J Guaranty (or a trustee or agent on behalf of such beneficiary or
beneficiaries) to cause, with the giving of notice if required, such guarantee
or other credit support under any Flying J

18

--------------------------------------------------------------------------------




Guaranty to become payable, then such Flying J Guaranty shall be included in the
term “Guarantee” hereunder).


“Guarantors” means, collectively, Parent, Denny's Realty, DFO and each
Subsidiary of Parent that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12.


“Guarantee and Collateral Agreement” means, collectively, (a) that certain
Amended and Restated Guarantee and Collateral Agreement, executed and delivered
on the Closing Date, between the Loan Parties and the Administrative Agent, and
(b) any other guarantee and collateral agreement that may be entered into after
the Closing Date with respect to a Subsidiary of a Loan Party formed or acquired
after the Closing Date, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and as amended and in effect from time
to time.


“Guarantee and Collateral Agreement Supplement” means each supplement to the
Guarantee and Collateral Agreement executed and delivered to the Administrative
Agent by any Loan Party or any other Subsidiary of a Loan Party pursuant to
Section 6.12, in form and substance reasonably satisfactory to the
Administrative Agent.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.


“Increasing Revolving Credit Lender” has the meaning specified in
Section 2.13(c).


“Increasing Term Lender” has the meaning specified in Section 2.14(c).


“Incremental Term Commitment” shall mean any Increasing Term Lender's commitment
to make any Incremental Term Loans pursuant to Section 2.14.


“Incremental Term Loan” shall mean, with respect to each Increasing Term Lender,
any incremental term loan made by such Increasing Term Lender pursuant to
Section 2.14 in accordance with its Incremental Term Commitment.


“Incurrence Ratio” means, as of any date of determination, the maximum
Consolidated Leverage Ratio permitted under Section 7.10(a) for such date, less
0.25.



19

--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than performance, surety and appeal bonds arising in
the ordinary course of business);


(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments;


(c)net obligations of such Person under any Swap Contract;


(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than property, including inventory, and services purchased,
and expense accruals and deferred compensation items arising, in the ordinary
course of business);


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)all Attributable Indebtedness in respect of Capitalized Leases (including
Capital Lease Obligations) and Synthetic Lease Obligations of such Person and
all Synthetic Debt of such Person;


(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, however, that the term “Indebtedness” shall not include any
declared and unpaid dividend permitted pursuant to Section 7.05; and


(h)all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

20

--------------------------------------------------------------------------------




“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice (other than
any initial Interest Period commencing on the Closing Date which the Borrower
may select to be an Interest Period of two weeks); provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(j)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(k)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Parent's or any of
its Subsidiaries' internal controls over financial reporting, in each case as
described in the Securities Laws.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business or assets of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount

21

--------------------------------------------------------------------------------




actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.


“IP Rights” has the meaning specified in Section 5.17.


“IP Security Agreement” means each intellectual property security agreement
pursuant to which any Loan Party grants to the Administrative Agent, for the
benefit of the Secured Parties, a Lien on such Loan Party's IP Rights in any
trademarks, service marks, trade names, copyrights, patents and patent rights as
security for the Obligations, in each case, in form an substance reasonably
satisfactory to the Administrative Agent.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be



22

--------------------------------------------------------------------------------




drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.


“Lender has the meaning specified in the introductory paragraph hereto.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.




“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Disclosure
Schedules, (c) the Notes, (d) the Collateral Documents, (e) the Perfection
Certificate, (f) the Fee Letter, (g) each Issuer Document, and (h) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement.


“Loan Parties” means, collectively, the Borrower and each Guarantor.

23

--------------------------------------------------------------------------------




“Long‑Term Indebtedness” shall mean any Indebtedness of Parent and its
Subsidiaries that, in accordance with GAAP, constitutes (or, when incurred,
constituted) a long‑term liability.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” shall mean (a) a materially adverse effect on or
change in the business, assets, operations, properties, condition (financial or
otherwise), liabilities (including potential environmental and employee health
and safety liabilities and other contingent liabilities), prospects or material
agreements of Parent and its Subsidiaries, taken as a whole, (b) material
impairment of the ability of the Borrower or any other Loan Party to perform any
of its obligations under any Loan Document to which it is or will be a party,
(c) material impairment of the rights of or benefits available to the Lenders or
the Administrative Agent under any Loan Document, or (d) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.


“Material Contract” means, with respect to any Loan Party or any Subsidiary of a
Loan Party, each contract to which such Person is a party involving aggregate
consideration payable to or by such Person of $4,000,000 or more in any year or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person.


“Maturity Date” means April 24, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Parent.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.


“Moody's” means Moody's Investors Service, Inc. and any successor thereto.


“Mortgage” means deeds of trust, trust deeds, deeds to secure debt and
mortgages, in each case with respect to each Mortgaged Property (and each other
mortgage delivered pursuant to Section 6.12 and Section 6.15), as amended and in
form and substance reasonably satisfactory to the Administrative Agent.



24

--------------------------------------------------------------------------------




“Mortgaged Property” means, initially, each parcel of real property (other than
(i) any parcel of real property located in the State of Florida, Maryland or New
York, (ii) the Excluded Franchisee Operated Properties, (iii) the real property
located at 2943 South Arlington Road, Akron, OH 44312, subject to Section
6.12(e), (iv) the real property located at 110 Bonita Rd., Chula Vista, CA
91910, (v) the real property located at 11901 E. Freeway, Houston, TX 77029,
(vi) the real property located at 2200 Beach Boulevard, Biloxi, MS 39531 and
(vii) the real property located at 205 Lewers Street, Unit C-4, Honolulu, HI
96815) and the improvements thereto owned by a Loan Party, which properties are
set forth on Schedule 5.08(c) of the Disclosure Schedules, and includes each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 6.12 and Section 6.15.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent, the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent, the Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.


“Net Cash Proceeds” means, with respect to any event, the aggregate amount of
cash received from time to time by or on behalf of any Loan Party or any
Subsidiary of any Loan Party in connection with such transaction after deducting
therefrom only (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder's fees and other similar fees and
commissions paid by such Loan Party or such Subsidiary to third parties (other
than Affiliates of such Loan Party or such Subsidiary) in connection therewith,
(b) the amount of taxes and other governmental fees and charges, if any, payable
by such Loan Party or such Subsidiary in connection with or as a result of such
transaction, (c) the amount of any Indebtedness secured by a Lien on the asset
that is the subject of an Asset Sale or other disposition (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding) that, by the terms of such transaction, is required to be repaid by
such Loan Party or such Subsidiary upon such disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, properly attributable to such transaction or to the asset
that is the subject of such Asset Sale or other disposition and are actually
paid by such Loan Party or such Subsidiary to a Person that is not an Affiliate
of such Loan Party or such Subsidiary and (d) in the case of Asset Sales only,
an amount of such proceeds equal to the amount of liabilities associated with
such asset (including accrued tax liabilities) incurred or retained by such Loan
Party or such Subsidiary as part of such transaction to the extent, and for the
period, such liabilities are reserved against in accordance with GAAP or
actually paid by such Loan Party or such Subsidiary to a Person that is not an
Affiliate of such Loan Party or such Subsidiary, provided that such proceeds
shall be deemed received by such Loan Party or such Subsidiary as and when such
reserves are no longer maintained and such liabilities are not actually so paid
by such Loan Party or such Subsidiary.



25

--------------------------------------------------------------------------------




“Net Working Capital” shall mean at any date, (a) the consolidated current
assets of Parent and its Subsidiaries as of such date (excluding cash and
Permitted Investments) minus (b) the consolidated current liabilities of Parent
and its Subsidiaries as of such date (excluding current liabilities in respect
of Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.


“Non-Consenting Lender” means any Lender that does not approve any consent,
change, waiver, discharge, termination or amendment that (i) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Term Note or a Revolving Credit Note, as the context may require.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, that with respect to a Subsidiary
Loan Party, “Obligations” shall exclude any Excluded Swap Obligation with
respect to such Subsidiary Loan Party.


“Operating Leases” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease, other than any such lease
under which such person is the lessor.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

26

--------------------------------------------------------------------------------




under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.


“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.


“Parent” has the meaning specified in the introductory paragraph hereto.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“PCAOB” means the Public Company Accounting Oversight Board.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Parent, the Borrower or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Perfection Certificate” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.


“Permitted Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof), in each case maturing within one year from the date of
acquisition thereof;

27

--------------------------------------------------------------------------------




(b)without limiting the provisions of clause (d) below, Investments in
commercial paper maturing within 180 days from the date of acquisition thereof
and having, at such date of acquisition, a rating of at least “A‑1” or the
equivalent thereof from S&P or of at least “P‑1” or the equivalent thereof from
Moody's or Investments in other corporate debt securities maturing within one
year from the date of the acquisition thereof and having, at such date of
acquisition, a rating of at least “A” or the equivalent thereof from S&P or of
at least “A2” or the equivalent thereof from Moody's;
(c)Investments in certificates of deposit, bankers' acceptances and time
deposits (including Eurodollar time deposits) maturing within 180 days from the
date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Administrative Agent or the bank with whom the Loan
Parties and their Subsidiaries maintain their cash management system, provided,
that if such bank is not a Lender hereunder, such bank shall have entered into
an agreement with the Administrative Agent pursuant to which such bank shall
have waived all rights of setoff and confirmed that such bank does not have, nor
shall it claim, a security interest therein or (ii) any domestic office of any
other commercial bank of recognized standing organized under the Laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $250,000,000 and is the principal
banking subsidiary of a bank holding company having a long‑term unsecured debt
rating of at least “A” or the equivalent thereof from S&P or at least “A2” or
the equivalent thereof from Moody's;
(d)Investments in commercial paper maturing within 180 days from the date of
acquisition thereof and issued by (i) the holding company of the Administrative
Agent or (ii) the holding company of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has (A) a combined capital and surplus in excess of $250,000,000
and (B) commercial paper rated at least “A‑1” or the equivalent thereof from S&P
or of at least “P‑1” or the equivalent thereof from Moody's ;
(e)Investments in repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clause (a) above entered
into with any office of a bank or trust company meeting the qualifications
specified in clause (c) above;
(f)taxable or tax‑exempt securities which at the time of purchase have been
rated and the ratings for which are not less than Aa2 if rated by Moody's, and
not less than AA if rated by S&P;
(g)Investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) above;
and
(h)solely with respect to accruals to, and proceeds of, the Employee Deferred
Compensation Account, (i) Investments set forth in clauses (a) through (g) above
and

28

--------------------------------------------------------------------------------




(ii) Investments in any mutual fund, combination of mutual funds, or other
investment options allowed under the Company's Non‑Qualified Deferred
Compensation Plan as allocated by the contributing employee.


“Permitted Liens” means (a) Liens imposed by law (other than any Lien imposed
under ERISA) for taxes, assessments or charges of any Governmental Authority for
claims not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP; (b) statutory and other
Liens of landlords, Liens of tenants arising from occupancy rights and statutory
Liens of carriers, warehousemen, mechanics, materialmen and other Liens (other
than any Lien imposed under ERISA) imposed by law created in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP; (c) Liens
(other than any Lien imposed under ERISA) incurred or deposits made in the
ordinary course of business (including surety bonds and appeal bonds) in
connection with workers' compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts; (d) easements (including reciprocal easement agreements
and utility agreements), rights‑of‑way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded), which do not interfere materially with
the ordinary conduct of the business of any Loan Party, as the case may be, and
which do not materially detract from the value of the property to which they
attach or materially impair the use thereof by any Loan Party, as the case may
be (any such items described in this clause (d), “Permitted Real Estate Liens”);
(e) Liens in connection with attachments or judgments (including judgment or
appeal bonds) that do not constitute an Event of Default under Section 8.01(h),
provided that the judgments secured shall, within 30 days after the entry
thereof, have been discharged or execution thereof stayed pending appeal, or
shall have been discharged within 30 days after the expiration of such stay; (f)
leases or subleases granted to others in the ordinary course of business not
interfering in any material respect with the business of any Loan Party; (g) any
interest or title of a lessor under, and Liens arising from UCC financing
statements relating to, leases permitted by this Agreement; (h) normal and
customary rights of setoff upon deposits of cash in favor of banks or other
depository institutions; and (i) extensions, renewals or replacements of any
Lien referred to in paragraphs (a) through (h) above in connection with an
extension, renewal, refinancing or replacement of the obligations which they
secure or otherwise, provided that the principal amount of the obligation
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the property originally encumbered thereby.


“Permitted Real Estate Liens” shall have the meaning assigned to such term in
clause (d) of the definition of “Permitted Liens”.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



29

--------------------------------------------------------------------------------




“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Pledged Debt Securities” has the meaning specified in Section 3.01 of the
Guarantee and Collateral Agreement.


“Pledged Stock” has the meaning specified in Section 3.01 of the Guarantee and
Collateral Agreement.


“Public Lender” has the meaning specified in Section 6.02.


“Prime Rate” has the meaning specified in the definition of “Base Rate”.


“Reduction Event” means:
(i)any Asset Sale;
(j)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party or any Subsidiary of a Loan Party, in each case under this clause (b)
the Net Cash Proceeds of which exceed $3,000,000;
(k)receipt by any Loan Party or any Subsidiary of a Loan Party of any
Extraordinary Receipts, in each case under this clause (c) the Net Cash Proceeds
of which exceed $5,000,000;
(l)the issuance by any Loan Party or any Subsidiary of a Loan Party of any
Equity Interests, or the receipt by any Loan Party or any Subsidiary of a Loan
Party of any capital contribution, other than (i) any such issuance of Equity
Interests to, or receipt of any such capital contribution from, any Loan Party
or any Subsidiary of a Loan Party and (ii) any Excluded Issuance by Parent; or
(m)the incurrence by any Loan Party or any Subsidiary of any Loan Party of any
Indebtedness, other than Indebtedness permitted pursuant to Section 7.02.

“Refranchising Asset Sale” means the sale, pursuant to an arm's length
transaction for Fair Market Value, of a Restaurant Business and related assets
by any Loan Party where, contemporaneously with such sale, DFO enters into a
franchise agreement with the transferee of such Restaurant Business.


“Register” has the meaning specified in Section 10.06(c).



30

--------------------------------------------------------------------------------




“Reinvestment Assets” means any assets to be employed in the business of any
Loan Party as conducted on the Closing Date.


“Reinvestment Period” means, with respect to the receipt of any Net Cash
Proceeds in connection with a Reduction Event, the period commencing on the date
such Net Cash Proceeds are received by Parent or any Subsidiary of Parent and
ending on the date that is 360 days thereafter, provided, however, that in the
event that Parent or the applicable Subsidiary of Parent shall have entered into
a binding commitment to acquire Reinvestment Assets within such initial 360‑day
period (as certified by the Borrower in writing to the Administrative Agent),
the Reinvestment Period shall be extended by an additional 180 days.


“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender's risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition), (b) aggregate unused Revolving Credit
Commitments and (c) the Term Facility; provided that the unused Revolving Credit
Commitment of, the portion of the Total Revolving Credit Outstandings held or
deemed held by, and that the portion of the Term Facility held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, treasurer, assistant
treasurer or controller of a Loan Party, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restaurant Businesses” shall have the meaning assigned to such term in
Section 7.04(e).



31

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any capital stock or other Equity
Interest of such Person or any of its Subsidiaries or of any other Person of
which such Person is a Subsidiary, or on account of any return of capital to any
Person's stockholders, partners or members (or the equivalent of any thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 of the Disclosure
Schedules under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time. As of the
Closing Date, the Revolving Credit Facility is $190,000,000.


“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.13(d).


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C.


“S&P” means Standard & Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc., and any successor thereto.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



32

--------------------------------------------------------------------------------




“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.


“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co‑agent or
sub‑agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. The determination of Solvency with respect to the Loan Parties shall
take into account all rights and obligations of indemnity, contribution and
reimbursement of the Loan Parties and limitations, if any, on the obligations
under the Guarantee and Collateral Agreement.


“Stockholder Dividend Amount” means an amount equal to $0.05 times the sum of
(a) the aggregate issued and outstanding shares of common stock of Parent on
March 27, 2013 (92,464,275), plus (b) each additional share of common stock of
Parent that is issued after such date, solely to the extent such common stock of
Parent is issued in a transaction that directly benefits the Borrower and the
other Loan Parties and the Net Cash Proceeds of any such issuance shall be
subject to the provisions of Section 2.04(b)(i)(C), in each of clause (a) and
(b), without giving effect to any stock splits, reverse stock splits or similar
transactions occurring after such date.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than

33

--------------------------------------------------------------------------------




securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent.


“Subsidiary Loan Party” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating

34

--------------------------------------------------------------------------------




obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a) or
Section 2.14, as the case may be.


“Term Commitment” means, with respect to each Term Lender, collectively its
(a) Closing Date Term Commitment and (b) Incremental Term Commitment, if any.


“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Closing Date Term Commitments at such time and (b)
thereafter, the aggregate principal amount of the Term Loans of all Term Lenders
outstanding at such time. As of the Closing Date, the Term Facility is
$60,000,000.


“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.


“Term Loan” means an advance made by any Term Lender under the Term Facility
(including any Incremental Term Loans made pursuant to Section 2.14).


“Term Loan Increase Effective Date” has the meaning specified in
Section 2.14(d).


“Term Loan Amortization Amount” means a quarterly amount equal to the product of
(a) the sum of (x) the Term Facility on the Closing Date plus (y) the aggregate
amount of all Incremental Term Loans made pursuant to Section 2.14 (solely to
the extent such Incremental Term Loans are made on the same amortization terms
as the Term Facility as in effect on the Closing Date) times (b) the percentage
set forth below opposite the applicable period in which the repayment on the
principal amount of the Term Loan is made:


Period:
Percentage:
Closing Date through
March 31, 2014
1.25%
June 30, 2014 through
March 31, 2015
1.25%
June 30, 2015 through
March 31, 2016
1.875%
June 30, 2016 through
March 31, 2017
1.875%
June 30, 2017 through
Maturity Date
2.5%




35

--------------------------------------------------------------------------------




“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B.


“Threshold Amount” means $10,000,000.


“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.


“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of the Indebtedness of the Loan
Parties under the Existing Credit Agreement and the termination of all
commitments with respect thereto and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non‑perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Wells Fargo” means Wells Fargo Bank, National Association and its successors.


“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.


1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without

36

--------------------------------------------------------------------------------




limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules (and in the case of this Agreement, the Disclosure
Schedules) to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory rules,
regulations, orders and other provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.
.

(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470‑20 on financial
liabilities shall be disregarded.

37

--------------------------------------------------------------------------------




(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
If at any time any change in GAAP, as reflected in an annual report on Form 10‑K
or in a quarterly report on Form 10‑Q following an audit or review, as the case
may be, of the financial statements of Parent and its Subsidiaries by their
accountants, would cause a re‑characterization of operating leases of Parent and
its Subsidiaries as Capitalized Leases, the Borrower shall have the right,
exercised by providing written notice to the Administrative Agent, to elect to
ignore such re‑characterization for the purposes of the calculation of any
financial ratios and the definition of Indebtedness under this Agreement.
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Parent and its Subsidiaries or to the
determination of any amount for Parent and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Parent is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary as defined herein.
.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding‑up if there is no nearest
number)


1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06    Letter of Credit Amounts.    Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time (after giving effect to any
previous permanent reduction in the original stated amount thereof); provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.



38

--------------------------------------------------------------------------------




1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.


ARTICLE II
.
.THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    The Loans.


(a)The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender's Closing Date Term
Commitment. The Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Closing Date Term
Commitment. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
(b)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender's Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Credit Lender's Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender's Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.04, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
.

39

--------------------------------------------------------------------------------




2.02    Borrowings, Conversions and Continuations of Loans.


(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fail to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fail to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower request a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, the
Borrower will be deemed to have specified an Interest Period of one month.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility for the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent's Office not later
than 1:00 p.m. on the Business Day specified in

40

--------------------------------------------------------------------------------




the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting an account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo's Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than 6 Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 6 Interest Periods in effect in respect of the Revolving Credit
Facility.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or any other Loan Party,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued

41

--------------------------------------------------------------------------------




for the account of the Borrower or any other Loan Party and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender's Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, shall not exceed such Revolving Credit Lender's Revolving
Credit Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit if:
(A)the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Lenders have approved such expiry date; or
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or

42

--------------------------------------------------------------------------------




expense which was not applicable on the Closing Date and which the L/C Issuer in
good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;
(D)such Letter of Credit is to be denominated in a currency other than Dollars;
(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(F)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer's actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in

43

--------------------------------------------------------------------------------




Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit. Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(i)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Loan Party) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer's usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to,

44

--------------------------------------------------------------------------------




purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender's Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
(ii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve‑month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non‑Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto‑Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non‑Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the

45

--------------------------------------------------------------------------------




Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender's Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent's Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

46

--------------------------------------------------------------------------------




(v)    Each Revolving Credit Lender's obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender's obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender's Committed Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative

47

--------------------------------------------------------------------------------




Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

48

--------------------------------------------------------------------------------




(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any other
Loan Party.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower prove were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

49

--------------------------------------------------------------------------------




(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and a Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
(i) for each commercial Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit and (ii) for each
standby Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in the Fee Letter, computed on the amount of such Letter of Credit, and payable
upon the issuance thereof, (ii) with respect to any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed among the Borrower and the L/C Issuer, computed on the amount
of such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently‑ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date

50

--------------------------------------------------------------------------------




and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Other Loan Parties. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Loan Party (other than a Borrower),
the Borrower shall be obligated to reimburse the L/C Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any such Loan Party
inures to the benefit of the Borrower, and that the Borrower's business derives
substantial benefits from the businesses of such Loan Parties.


2.04    Prepayments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $250,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's ratable portion of such prepayment (based on such
Lender's Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.04(a) shall be applied to the principal
repayment installments thereof in the manner directed by the

51

--------------------------------------------------------------------------------




Borrower, and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.
(b)    Mandatory.
(i)In the event and on such occasion that any Net Cash Proceeds are received by
or on behalf of any Loan Party or any Subsidiary of a Loan Party in respect of
any Reduction Event, the Borrower shall prepay Loans no later than the fifth
Business Day following the occurrence of such Reduction Event (or in the case of
a Reduction Event described in clause (a) of the definition of the term
“Reduction Event”, on or before the fifth Business Day of the month following
the month in which such sale occurs) by an amount equal to (A) if such Reduction
Event is an event described in clause (a), (b), (c) or (e) of the definition of
the term “Reduction Event”, 100% of the Net Cash Proceeds received with respect
to such Reduction Event and (B) if such Reduction Event is an event described in
clause (d) of the definition of the term “Reduction Event”, 50% of the Net Cash
Proceeds received with respect to such Reduction Event (with such prepayments to
be applied as set forth in Section 2.04(b)(iii) and Section 2.04(b)(iv) below),
provided that any Net Cash Proceeds from an Asset Sale that is a Reduction Event
shall not be applied to prepay Loans, in accordance with this Section 2.04(b)(i)
until the aggregate amount of Net Cash Proceeds not yet applied in accordance
with this Section 2.04(b)(i) exceeds $1,000,000, at which time all such Net Cash
Proceeds shall be so applied. Notwithstanding the foregoing to the contrary:
(A)(1)    if Net Cash Proceeds from an Asset Sale relating to Restaurant
Businesses (including any Refranchising Asset Sale), when combined with all
other such events occurring in any fiscal year of Parent and its Subsidiaries,
results in aggregate Net Cash Proceeds of not more than $20,000,000 for such
fiscal year, to the extent that the Borrower applies the Net Cash Proceeds from
such event (or a portion thereof) within the Reinvestment Period to acquire
Reinvestment Assets, then no prepayment of Loans shall be required pursuant to
Section 2.04(b)(i) in respect of such amount except to the extent of any such
Net Cash Proceeds therefrom that have not been so applied by the end of such
Reinvestment Period, at which time a prepayment of Loans shall be required in an
amount equal to such Net Cash Proceeds that have not been so applied (with such
prepayment to be applied as set forth in Section 2.04(b)(iii) and
Section 2.04(b)(iv) below); provided that Parent shall deliver to the
Administrative Agent a certificate of a Responsible Officer promptly (and in any
event no later than the fifth Business Day of the month following the month in
which such Net Cash Proceeds were received) following receipt of any Net Cash
Proceeds of an Asset Sale relating to Restaurant Businesses (including any
Refranchising Asset Sale) for which a prepayment of Loans, may be required
pursuant to Section 2.04(b)(i)

52

--------------------------------------------------------------------------------




setting forth a reasonably detailed calculation of the amount of such Net Cash
Proceeds; and
(2)    if Net Cash Proceeds from an Asset Sale pursuant to a sale‑leaseback
arrangement permitted by Section 7.15, when combined with all other such events
occurring in any fiscal year of Parent and its Subsidiaries, results in
aggregate Net Cash Proceeds of not more than $10,000,000 for such fiscal year,
to the extent that the Borrower applies the Net Cash Proceeds from such event
(or a portion thereof) within the Reinvestment Period to acquire Reinvestment
Assets, then no prepayment of Loans shall be required pursuant to
Section 2.04(b)(i) in respect of such amount except to the extent of any such
Net Cash Proceeds therefrom that have not been so applied by the end of such
Reinvestment Period, at which time a prepayment of Loans shall be required in an
amount equal to such Net Cash Proceeds that have not been so applied (with such
prepayment to be applied as set forth in Section 2.04(b)(iii) and
Section 2.04(b)(iv) below), provided that Parent shall deliver to the
Administrative Agent a certificate of a Responsible Officer promptly (and in any
event no later than the fifth Business Day of the month following the month in
which such Net Cash Proceeds were received) following receipt of any Net Cash
Proceeds of an Asset Sale pursuant to a sale‑leaseback arrangement permitted by
Section 7.15 for which a prepayment of Loans may be required pursuant to
Section 2.04(b)(i) setting forth a reasonably detailed calculation of the amount
of such Net Cash Proceeds; and
(B)in the case of any event described in clause (b) or clause (c) of the
definition of the term “Reduction Event” which exceeds the dollar thresholds set
forth therein, if the Borrower applies the Net Cash Proceeds from such event (or
a portion thereof) within the Reinvestment Period to acquire Reinvestment
Assets, then no prepayment of Loans shall be required pursuant to
Section 2.04(b)(i) in respect of such amount except to the extent of any such
Net Cash Proceeds therefrom that have not been so applied by the end of such
Reinvestment Period, at which time a prepayment of Loans shall be required in an
amount equal to such excess Net Cash Proceeds that have not been so applied
(with such prepayment to be applied as set forth in Section 2.04(b)(iii) and
Section 2.04(b)(iv) below), provided that Parent shall deliver to the
Administrative Agent a certificate of a Responsible Officer promptly (and in any
event within five Business Days after the receipt thereof) following receipt of
any Net Cash Proceeds of any such Reduction Event for which a prepayment of
Loans

53

--------------------------------------------------------------------------------




may be required pursuant to Section 2.04(b)(i) setting forth a reasonably
detailed calculation of the amount of such Net Cash Proceeds; and
(C)in the case of any event described in clause (d) of the definition of the
term “Reduction Event”, no prepayment of Loans shall be required pursuant to
Section 2.04(b)(i) except to the extent that such Reduction Event, when combined
with all other such events, occurring after the Closing Date, results in
aggregate Net Cash Proceeds in excess of $100,000,000 and then a prepayment of
Loans shall be required pursuant to Section 2.04(b)(i) only to the extent of 50%
of such excess (with such prepayment to be applied as set forth in
Section 2.04(b)(iii) and Section 2.04(b)(iv) below), provided that Parent shall
deliver to the Administrative Agent a certificate of a Responsible Officer
promptly (and in any event within five Business Days after the receipt thereof)
following receipt of any Net Cash Proceeds of an equity issuance or capital
contribution that is a Reduction Event for which a prepayment of Loans may be
required pursuant to Section 2.04(b)(i) setting forth a reasonably detailed
calculation of the amount of such Net Cash Proceeds.
(ii)[Reserved]
(iii)Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied, first, to the Term Facility and ratably to the
remaining principal repayment installments thereof and, second, to the Revolving
Credit Facility in the manner set forth in Section 2.04(b)(iv).
(iv)Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations; and, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrower for use in the ordinary course of its business. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable. Prepayments of the Revolving Credit
Facility may, at the election of the Borrower, be made without a corresponding
reduction in the Revolving Credit Commitments.
(v)If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans and L/C Borrowings and/or Cash

54

--------------------------------------------------------------------------------




Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
2.05    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility or the Letter of Credit Sublimit, or
from time to time permanently reduce the Revolving Credit Facility or the Letter
of Credit Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit. Upon the
election of the Borrower to terminate the Revolving Credit Facility, the
Borrower shall, concurrently with the provision of any notification to the
Administrative Agent pursuant to this Section 2.05(a), provide notice of such
election to terminate the Revolving Credit Facility to each other Secured Party;
provided that the Administrative Agent shall have no obligation to any Secured
Party or any other Person to verify that any such notification has been provided
by the Borrower to any other Secured Party as required by this Section 2.05(a).
(b)    Mandatory.
(i)    The aggregate Closing Date Term Commitments shall be automatically and
permanently reduced to zero on the Closing Date.
(ii)    The aggregate Incremental Term Commitments shall be automatically and
permanently reduced to zero on the Term Loan Increase Effective Date applicable
thereto upon the making of such Incremental Term Loans.
(iii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.05, the Letter of Credit Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit, shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Credit Commitment under this
Section 2.05. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender's Applicable Revolving Credit Percentage of such reduction amount.
All fees in respect of

55

--------------------------------------------------------------------------------




the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.


2.06    Repayment of Loans.
(a)    Term Loans. On the last Business Day of each March, June, September and
December, the Borrower shall repay the principal amount of the Term Loans in an
amount equal to the Term Loan Amortization Amount; provided, however, that the
final principal repayment installment of the Term Loans shall be repaid on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.


2.07    Interest.
(a)    Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

56

--------------------------------------------------------------------------------




(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.08    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Rate for commitment fees times the actual daily amount by which
the Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears.
(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.09    Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each

57

--------------------------------------------------------------------------------




determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.07(b) or under Article IX. The Borrower's obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder for a period of one year following
the termination of such Commitments and repayment of such Obligations hereunder.


2.10    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of

58

--------------------------------------------------------------------------------




participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


2.11    Payments Generally; Administrative Agent's Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender's Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping

59

--------------------------------------------------------------------------------




period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

60

--------------------------------------------------------------------------------




(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.


2.12    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and



61

--------------------------------------------------------------------------------




(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.13    Increase in Revolving Credit Facility.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Revolving Credit
Lenders), the Borrower may, not more than three (3) times (including all such
requests made pursuant to Section 2.14(a) below) from the Closing Date over the
term of this Agreement, request an increase in the Revolving Credit Facility by
an aggregate amount (for all such requests) not to exceed $50,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$5,000,000, (ii) in no event shall the Revolving Credit Facility (after giving
effect to all requested increases therein) exceed $240,000,000 and (iii) in no
event shall the aggregate amount of increases in respect of the Revolving Credit
Facility effected under this Section 2.13(a), plus the aggregate amount of
increases in respect of the Term Facility effected under Section 2.14(a) exceed
$50,000,000. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Revolving
Credit Lenders).
(b)    Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.
(c)    Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders' responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the

62

--------------------------------------------------------------------------------




Administrative Agent, and the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees (together with any existing Revolving Credit Lender participating in
any such increase, each, an “Increasing Revolving Credit Lender”) to become
Revolving Credit Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine (i) the final allocation of such increase among
Increasing Revolving Credit Lenders and Schedule 2.01 of the Disclosure
Schedules shall be automatically updated to reflect the same and (ii) the
effective date (the “Revolving Credit Increase Effective Date”) of any such
increase. The Administrative Agent shall promptly notify the Borrower and the
Revolving Credit Lenders of the final allocation of such increase and the
Revolving Credit Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) the Parent
and its Subsidiaries are in compliance with the Consolidated Leverage Ratio as
set forth in Section 7.10(a), on a pro forma basis after giving effect to such
increase, recomputed as of the last day of the most recently ended fiscal
quarter of Parent for which financial statements are available and (C) no
Default exists. The Borrower shall prepay any Revolving Credit Loans outstanding
on the Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.
(f)    Term of Increase. Any incremental Revolving Credit Loans made pursuant to
any increase in the Revolving Credit Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Revolving Credit
Loans (it being understood that customary arrangement or commitment fees payable
to one or more

63

--------------------------------------------------------------------------------




arrangers (or their affiliates) or one or more Increasing Revolving Credit
Lenders, as the case may be, may be different than those paid with respect to
the Lenders under the Revolving Credit Facility on or prior to the Closing Date
or with respect to any other Increasing Revolving Credit Lender in connection
with any other increase in the Revolving Credit Facility pursuant to this
Section 2.13).
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.


2.14    Increase in Term Facility.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Term Lenders), the
Borrower may, not more than three (3) times (including all such requests made
pursuant to Section 2.13(a) above) from the Closing Date over the term of this
Agreement, request an increase in the Term Facility by an aggregate amount (for
all such requests) not to exceed $50,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000, (ii) in no event
shall the Term Facility (after giving effect to all requested increases therein)
exceed an amount equal to $110,000,000 minus the aggregate amount of principal
payments and prepayments made prior to the applicable Term Loan Increase
Effective Date (as defined below) in respect of the Term Facility and (iii) in
no event shall the aggregate amount of increases in respect of the Term Facility
effected under this Section 2.14(a), plus the aggregate amount of increases in
respect of the Revolving Credit Facility effected under Section 2.13(a) exceed
$50,000,000. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Term Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Term Lenders).
(b)    Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in such increase in the Term Facility and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Term Lender not responding within such time period shall
be deemed to have declined to participate in such increase in the Term Facility.
(c)    Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Borrower and each Term Lender of the Term
Lenders' responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees (together with any existing Term Lender
participating in any such increase, each, an “Increasing Term Lender”) to become
Term Lenders pursuant to a

64

--------------------------------------------------------------------------------




joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Term Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine (i) the final allocation of such increase among Increasing Term
Lenders and Schedule 2.01 of the Disclosure Schedules shall be automatically
updated to reflect the same and (ii) the effective date (the “Term Loan Increase
Effective Date”) of any such increase. The Administrative Agent shall promptly
notify the Borrower and the Term Lenders of the final allocation of such
increase and the Term Loan Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term Loan Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Term Loan Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) the Parent
and its Subsidiaries are in compliance with the Consolidated Leverage Ratio as
set forth in Section 7.10(a), the Consolidated Leverage Ratio, on a pro forma
basis after giving effect to such increase, recomputed as of the last day of the
most recently ended fiscal quarter of Parent for which financial statements are
available and (C) no Default exists.


(f)    Term of Increase. Any Incremental Term Loans made pursuant to any
increase in the Term Facility shall be made on the same terms (including,
without limitation, interest terms, payment terms and maturity terms), and shall
be subject to the same conditions as existing Term Loans; provided, however,
that at the election of the Borrower the Incremental Term Loans may be
implemented through additional new tranches of term loans instead of being
implemented as an increase in the existing Term Facility so long as (i) the
final maturity date of any Incremental Term Loans shall be no earlier than the
Maturity Date, (ii) the weighted average life to maturity of the Incremental
Term Loans shall be no shorter than the weighted average life to maturity of the
existing Term Loans, (iii) the interest rate and amortization schedule
applicable to the Incremental Term Loans shall be determined by the Borrower and
the Increasing Term Lenders, provided that in the event that the interest
margins applicable to such

65

--------------------------------------------------------------------------------




Incremental Term Loans is greater than the interest margins for the existing
Term Facility and/or the Revolving Credit Facility by more than 50 basis points,
then the interest margins for the existing Term Facility and/or the Revolving
Credit Facility shall be increased to the extent necessary so that the interest
margins for such Incremental Term Loans are no more than 50 basis points greater
than the interest margins for the existing Term Facility and/or the Revolving
Credit Facility, provided, further, that in determining the interest margins
applicable to the existing Term Facility, the Revolving Credit Facility and the
Incremental Term Commitments, (x) original issue discount or upfront fees (which
shall be deemed to constitute like amounts of original issue discount) payable
by the Borrower to the Lenders under the existing Term Facility, the Revolving
Credit Facility or the Incremental Term Loans in the primary syndication thereof
shall be included (with original issue discount being equated to interest based
on an assumed four‑year life to maturity) and (y) customary arrangements or
commitment fees paid or payable to the Arrangers (or their Affiliates) in
connection with the existing Term Facility and/or the Revolving Credit Facility
or to one or more arrangers (or their affiliates) of the Incremental Term Loans
shall be excluded and (iv) the Incremental Term Loans shall rank pari passu in
right of payment and of security with the Revolving Credit Loans and the
existing Term Loans.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary. Notwithstanding any other provision of
any Loan Document, the Loan Documents may be amended by the Administrative
Agent, the Loan Parties and the applicable Increasing Term Lenders to provide
for terms applicable to each Incremental Term Loan.


2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding or (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), the Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. At any time that there shall exist a Revolving Credit
Lender that is a Defaulting Lender, immediately upon the request of the
Administrative Agent or the L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non‑interest bearing deposit accounts at Wells Fargo. The Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the

66

--------------------------------------------------------------------------------




control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Credit Lenders, and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Credit Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

67

--------------------------------------------------------------------------------




(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer's Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender's potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer's future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

68

--------------------------------------------------------------------------------




(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
under Section 2.03(h) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.
(C)    With respect to any fee payable under Section 2.08(a) or any Letter of
Credit Fee under Section 2.03(h) not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer's Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender's participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Credit Loans of any
Non-Defaulting Lender, plus such Non-Defaulting Lender's Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations to exceed
such Non-Defaulting Lender's Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.

69

--------------------------------------------------------------------------------




(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer, agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.16(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower, any other Loan Party or the Administrative Agent to withhold or deduct
any Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower, such other Loan Party or the Administrative Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)If the Borrower, any other Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code,



70

--------------------------------------------------------------------------------




and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower or such other
Loan Party , as the case may be, shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrower and Other Loan Parties. Without
limiting the provisions of subsection (a) above, the Borrower and the other Loan
Parties shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower and the other Loan Parties shall, and do hereby, jointly and severally,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Borrower, and the other Loan Parties
or the Administrative Agent or paid by the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower and the other Loan Parties
shall also, and do hereby, jointly and severally, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower and the other Loan Parties by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower, the
other Loan Parties and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower,



71

--------------------------------------------------------------------------------




the other Loan Parties or the Administrative Agent) incurred by or asserted
against the Borrower, the other Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower, the other Loan
Parties or the Administrative Agent pursuant to subsection (e). Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments
(including the Revolving Credit Commitments) and the repayment, satisfaction or
discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower, the other Loan
Parties or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower, and the Loan Parties or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower and the
other Loan Parties shall each deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower and the other Loan Parties,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower, and the other Loan Parties or the Administrative
Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
Each Lender that is entitled to an exemption from or reduction of withholding
tax shall deliver to the Borrower and the Administrative Agent, at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the

72

--------------------------------------------------------------------------------




Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower or any
other Loan Party, as the case may be is resident for tax purposes in the United
States,
(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W‑9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)executed originals of Internal Revenue Service Form W‑8ECI,
(III)executed originals of Internal Revenue Service Form W‑8IMY and all required
supporting documentation, or
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or other Loan Party within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation”



73

--------------------------------------------------------------------------------






described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W‑8BEN,
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(E)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01, it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes

74

--------------------------------------------------------------------------------






giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (E) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (E), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (E) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such

75

--------------------------------------------------------------------------------




suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or

76

--------------------------------------------------------------------------------




Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or the L/C Issuer's right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law

77

--------------------------------------------------------------------------------




giving rise to such increased costs or reductions and of such Lender's or the
L/C Issuer's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine‑month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days' prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

78

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent's receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

79

--------------------------------------------------------------------------------




(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    the Guarantee and Collateral Agreement, duly executed by each Loan
Party, together with:
(A)    certificates representing the Pledged Stock referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt Securities indorsed in blank,
(B)    proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Guarantee and Collateral Agreement, covering the Collateral described in the
Guarantee and Collateral Agreement,
(C)    completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,
(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Guarantee and Collateral Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby,
(E)    [reserved]
(F)    a Perfection Certificate with respect to each Loan Party; and
(G)    evidence that all other action that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Guarantee and
Collateral Agreement has been taken (including receipt of duly executed payoff
letters and landlords' and bailees' waiver and consent agreements (to the extent
required pursuant to the terms of the Guarantee and Collateral Agreement));
(iv)    to the extent reasonably requested by the Administrative Agent, fully
executed, notarized and recorded amendments to the Mortgages encumbering the
Mortgaged Properties, together with evidence that all other actions that the
Administrative Agent may deem necessary in order to create valid first and
subsisting Liens, subject to Permitted Real Estate Liens, on the Mortgaged
Property has been taken;

80

--------------------------------------------------------------------------------




(v)    the IP Security Agreement with respect to each Loan Party's IP Rights,
duly executed by each Loan Party, together with evidence that all action that
the Administrative Agent may deem necessary in order to perfect the Liens
created under the IP Security Agreement has been taken;
(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(vii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(viii)    a favorable opinion of Alston & Bird LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering such matters
relating to the Loan Documents and the Transactions as the Administrative Agent
and the Required Lenders shall reasonably request;
(ix)    a certificate of a Responsible Officer of Parent, on behalf of each Loan
Party, either (x) attaching copies of all consents, licenses and approvals
required in connection with the consummation by such Loan Party of the
Transactions and the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (y) stating that no such consents, licenses or approvals are so
required;
(x)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent's sole discretion, would make it
inadvisable to

81

--------------------------------------------------------------------------------




consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby;
(xi)    a business plan and budget of Parent and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of Parent, of
consolidated balance sheets and statements of income or operations and cash
flows of Parent and its Subsidiaries on an annual basis for each fiscal year
through the fiscal year ending December 28, 2017;
(xii)    a certificate attesting to the Solvency of each Loan Party before and
after giving effect to the Transactions, from the chief financial officer of
Parent;
(xiii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
(xiv)    [reserved]
(xv)    documentation and other information from the Borrower and the other Loan
Parties requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act; and
(xvi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or any Lender reasonably may require.
(b)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional reasonable
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

82

--------------------------------------------------------------------------------




(d)    All of the information made available to the Administrative Agent prior
to the Closing Date shall be complete and correct in all material respects; and
no changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding Loan Parties that (A) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or
(B) purports to adversely affect the Facilities or any other aspect of the
Transactions.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect which such representation and warranty shall be true and
correct in all respects, on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect which such representation
and warranty shall be true and correct in all respects, as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in

83

--------------------------------------------------------------------------------




Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that (giving effect to the closing of the Transactions contemplated
hereby on the Closing Date):
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transactions, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03
of the Disclosure Schedules, all of which have been duly obtained, taken, given
or made and are in full force and effect. All applicable waiting periods in
connection with the Transactions have expired without any action having been
taken by any Governmental Authority

84

--------------------------------------------------------------------------------




restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
Schedule 5.05 of the Disclosure Schedules sets forth, as of December 26, 2012,
all material indebtedness and other liabilities, direct or contingent, of Parent
and its consolidated Subsidiaries as of such date, including liabilities for
taxes, material commitments and Indebtedness.
(b)    The most recently delivered unaudited consolidated balance sheet of
Parent and its Subsidiaries, and the related consolidated statements of income
or operations, shareholders' equity and cash flows of Parent and its
Subsidiaries delivered pursuant to Section 6.01(b) (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year‑end
audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    To the best knowledge of the Loan Parties, no Internal Control Event
exists or has occurred since December 26, 2012 that has resulted in or could
reasonably be expected to result in a misstatement in any material respect, in
any financial information (not including, for purposes of this Section 5.05(c),
any projected financial information) delivered or to be delivered to the
Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities,

85

--------------------------------------------------------------------------------




financial condition or results of operations of Parent and its Subsidiaries on a
consolidated basis.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Loan Parties or any of
their Subsidiaries or against any of their properties or revenues that
(i) purport to affect or pertain to this Agreement, any other Loan Document or
the consummation of the Transactions, or (ii) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the Transactions.
5.08    Ownership of Property; Liens; Investments.
(a)    Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) of the Disclosure Schedules sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(b) of the Disclosure Schedules, and as otherwise
permitted by Section 7.01.
(c)    Schedule 5.08(c) of the Disclosure Schedules sets forth a complete and
accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and estimated fair value thereof.
Each Loan Party and each of its Subsidiaries has good, marketable and insurable
fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents. Except as set forth on Schedule 5.08(c) of the Disclosure
Schedules, none of the Loan Parties has received any notice of, or has any
knowledge of, any pending or contemplated condemnation proceeding affecting any
real property owned by such Loan Party or any of its Subsidiaries or any sale or
disposition thereof in lieu of condemnation. None of the Loan Parties or any
Subsidiary of any of them is obligated under any right of first refusal,

86

--------------------------------------------------------------------------------




option or other contractual right to sell, assign or otherwise dispose of any
real property owned by such Loan Party or such Subsidiary or any interest
therein.
(d)    (i)    Each lease of real property to which a Loan Party or any
Subsidiary of a Loan Party is a party as lessee is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms. Each
Loan Party and each of their respective Subsidiaries has complied with all
material obligations under all material leases to which it is a party and all
such leases are in full force and effect. Each Loan Party and each of their
respective Subsidiaries enjoys peaceful and undisturbed possession under all
such material leases, subject to the rights of subtenants and assignees, as
applicable.
(ii)    Each lease of real property to which a Loan Party or any Subsidiary of a
Loan Party is a party as lessor is the legal, valid and binding obligation of
the lessee thereof, enforceable in accordance with its terms.
(e)    Schedule 5.08(e) of the Disclosure Schedules sets forth a complete and
accurate list of all Investments held by any Loan Party or any Subsidiary of a
Loan Party on the date hereof, showing as of the date hereof the amount, obligor
or issuer and maturity, if any, thereof.
5.09    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    The properties owned or operated by the Loan Parties and their respective
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial or
response action under, or (iii) could otherwise give rise to any Environmental
Liability under, Environmental Laws, which violations, remedial or response
action and liabilities, in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
(c)    The businesses, operations and properties of the Loan Parties and their
respective Subsidiaries are in compliance, and in the last five years have been
in compliance, with all Environmental Laws, and all necessary Environmental
Permits have been obtained and are in effect, except to the extent that such
non‑compliance or failure to obtain any necessary permits, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

87

--------------------------------------------------------------------------------




(d)    There have been no releases or other discharges or threatened releases or
other discharges at, from, under or proximate to the properties or otherwise in
connection with the Businesses of the Loan Parties and their respective
Subsidiaries, which releases or other discharges or threatened releases or other
discharges, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(e)    None of the Loan Parties or any of their Subsidiaries has received any
notice of a claim under Environmental Law in connection with the businesses,
operations and properties of the Loan Parties and their respective Subsidiaries
or with regard to any Person whose Environmental Liabilities any Loan Party or
any of their Subsidiaries has retained or assumed, in whole or in part,
contractually, by operation of Law or otherwise, which, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, nor do the Loan
Parties or any of their Subsidiaries have reason to believe that any such claim
will be received or is being threatened.
(f)    Hazardous Materials have not been transported from the businesses,
operations and properties of the Loan Parties and their respective Subsidiaries,
nor have Hazardous Materials been generated, treated, stored or disposed of at,
on or under any of the businesses, operations and properties of the Loan Parties
and their respective Subsidiaries in a manner that could give rise to any
Environmental Liability, nor have the Loan Parties or their respective
Subsidiaries retained or assumed any Environmental Liability contractually, by
operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which transportation, generation,
treatment, storage or disposal, or retained or assumed liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
5.10    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties or their
applicable Subsidiaries operate.
5.11    Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

88

--------------------------------------------------------------------------------




5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax‑qualified status.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Loan Parties nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Loan Parties nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither the Loan Parties nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Loan Parties nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    Neither the Loan Parties or any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) of the Disclosure Schedules and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

89

--------------------------------------------------------------------------------




5.13    Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 of the Disclosure Schedules, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non‑assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 of the Disclosure Schedules free and clear of all
Liens except those created under the Collateral Documents. No Loan Party has any
equity Investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13 of the Disclosure Schedules.
All of the outstanding Equity Interests in the Borrower has been validly issued,
are fully paid and non‑assessable and are owned by Parent free and clear of all
Liens except those created under the Collateral Documents. Set forth on Part (d)
of Schedule 5.13 of the Disclosure Schedules is a complete and accurate list of
all Loan Parties, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non‑U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a) is a true and correct copy of each
such document, each of which is valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party or any Subsidiary is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the FRB, including Regulation U or
Regulation X.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial

90

--------------------------------------------------------------------------------




information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
presently conducted, without conflict with the rights of any other Person, and
Schedule 5.17 of the Disclosure Schedules sets forth a complete and accurate
list of all such IP Rights owned or used by each Loan Party and each of its
Subsidiaries. To the best knowledge of the Loan Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes in any material respect upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.19    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.20    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any of its
Subsidiaries as of the Closing Date and neither the Loan Parties nor any
Subsidiary of any Loan Party has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five years. The hours worked
by and payments made to employees of each Loan Party and each Subsidiary of a
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
(except for any violations that, individually or in the aggregate, would not be
material). All payments due from each Loan Party and each Subsidiary of a Loan
Party, or for which any claim may be made against such Loan Party or such
Subsidiary, on account of wages and employee health and

91

--------------------------------------------------------------------------------




welfare insurance and other benefits (except for any payments or claims that,
individually or in the aggregate, if not paid, would not be material), have been
paid or accrued as a liability on the books of such Loan or such Subsidiary, as
applicable. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any Subsidiary of a
Loan Party is bound.
5.21    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
5.22    Foreign Assets Control Regulations, Etc.
(a)    Each Loan Party and each Subsidiary of a Loan Party is in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department's
Office of Foreign Assets Control (“OFAC”), and all applicable anti‑money
laundering and counter‑terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Loan Party or any Subsidiary of a
Loan Party (i) is a Person designated by the U.S. government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”) with which a
U.S. Person cannot deal with or otherwise engage in business transactions,
(ii) is a Person who is otherwise the target of economic sanctions laws of the
United States of America such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such Person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
Person or entity on the SDN List or a foreign government that is the target of
economic sanctions laws of the United States of America prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under any requirement of Law.
(b)    No part of the proceeds from the Loans or Letters of Credit hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Loan Parties.
(c)    Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the (i) PATRIOT Act, (ii) the Trading with the Enemy Act of the
United

92

--------------------------------------------------------------------------------




States (50 U.S.C. App. §§ 1 et seq.), as amended and (iii) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days (or within 5 days
after any shorter period as the SEC shall specify for the filing of Annual
Reports on Form 10‑K) after the end of each fiscal year of Parent, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders' equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
(b)    as soon as available, but in any event within 45 days (or within 5 days
after any shorter period as the SEC shall specify for the filing of Quarterly
Reports on Form 10‑Q) after the end of each of the first three fiscal quarters
of each fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders' equity, and cash
flows for such fiscal quarter and for the portion of Parent's fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Parent as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of Parent and its Subsidiaries in accordance
with GAAP, subject only to normal year‑end audit adjustments and the absence of
footnotes; and
(c)    as soon as available, but in any event not later than March 31 of each
year, a business plan and budget of Parent and its Subsidiaries on a
consolidated basis,

93

--------------------------------------------------------------------------------




including projections prepared by the management of Parent of statements
concerning selected financial data (consisting of net sales, earnings before
interest and taxes, working capital items, capital expenditures and
depreciation), balance sheets, income statements and cash flow statements, on a
quarterly basis, for such fiscal year.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 26, 2013, (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of Parent, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, Parent shall also provide, if necessary for the
determination of compliance with Section 7.10, a statement of reconciliation
conforming such financial statements to GAAP and (ii) a summary of (A)(w) the
amount of Net Cash Proceeds received from each Asset Sale, the Net Cash Proceeds
from which are to be applied to acquire Reinvestment Assets pursuant to
Section 2.04(b), (x) the date of such Asset Sale, (y) the amount of such Net
Cash Proceeds applied to acquire Reinvestment Assets during such period and the
nature of such Reinvestment Assets (if any) and (z) the amount of such Net Cash
Proceeds required to be applied to reduce the Loans as set forth in
Section 2.04(b), and (B)(x) the amount of Net Cash Proceeds received from each
equity issuance or capital contribution, (y) the date of such equity issuance or
capital contribution and (z) the amount of such Net Cash Proceeds required to be
applied to reduce the Loans as set forth in Section 2.04(b) (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Parent, and copies of all annual, regular, periodic and special
reports and registration statements which the Loan Parties may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(c)    as soon as available, but in any event within 30 days after the end of
each fiscal year of Parent, (i) a report supplementing Schedules 5.08(c) of the
Disclosure Schedules, including an identification of all owned real property
disposed of by any Loan Party or any Subsidiary thereof during such fiscal year,
a list and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof) of all real property
acquired or leased during such fiscal year and a description of

94

--------------------------------------------------------------------------------




such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete; (ii) a report
supplementing Schedule 5.17 of the Disclosure Schedules, setting forth (A) a
list of registration numbers for all patents, trademarks, service marks, trade
names and copyrights awarded to any Loan Party or any Subsidiary thereof during
such fiscal year and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Loan Party or any Subsidiary thereof during such
fiscal year and the status of each such application; and (iii) a report
supplementing Schedules 5.08(e) and 5.13 of the Disclosure Schedules containing
a description of all changes in the information included in such Schedules as
may be necessary for such Schedules to be accurate and complete, each such
report to be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent; and
(d)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on a Borrower's
website on the Internet at the website address listed on Schedule 10.02 of the
Disclosure Schedules; or (ii) on which such documents are posted on the
Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent); provided
that: the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or
Wells Fargo Securities will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, Intralinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non‑public information with
respect to the Loan Parties or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market‑related activities with respect to such Persons' securities. Each Loan
Party hereby agree that it will use commercially reasonable efforts to

95

--------------------------------------------------------------------------------




identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, Wells Fargo Securities, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non‑public
information (although it may be sensitive and proprietary) with respect to any
Loan Party or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and Wells Fargo Securities shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non‑performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c)    notice of any action or proceeding against or of any noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;
(d)    of the occurrence of any ERISA Event;
(e)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(f)    the determination by KPMG LLP (or other independent public accountants of
recognized national standing providing the opinion required under
Section 6.01(a)) (in connection with its preparation of such opinion) or any
Loan Party's determination at any time of the occurrence or existence of any
Internal Control Event; and

96

--------------------------------------------------------------------------------




(g)    of the occurrence of any Reduction Event for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.04(b)(i).
Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies (other than any tax,
assessment or governmental charge or levy in an aggregate amount less than
$250,000, provided that the failure to pay or discharge the same, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect) upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; (b) all lawful claims (other than claims for an
aggregate amount less than $250,000, provided that the failure to pay or
discharge the same, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) which, if unpaid, would by law
become a Lien upon its property; and (c) all material Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; provided, however, that the Loan Parties may consummate any
merger, consolidation or other transaction permitted under Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non‑preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried

97

--------------------------------------------------------------------------------




under similar circumstances by such other Persons and providing for not less
than 30 days' prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Loan Parties; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; and provided, further, that the inspection
rights provided herein shall be subject to the terms and provisions of Section
10.07 hereof regarding the treatment of material, non-public information of the
Loan Parties.
6.11    Use of Proceeds. Use the proceeds of (a) the Term Loans made on the
Closing Date to (i) repay existing Indebtedness and (ii) costs and expenses
incurred in connection with the Transactions, and (b) the Credit Extensions
consisting of Revolving Credit Loans to repay existing Indebtedness and for
other general corporate purposes not in contravention of any Law or of any Loan
Document.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition of any new direct or indirect
Subsidiary (other than (x) any CFC or a Subsidiary that is held directly or
indirectly by a CFC, (y) any Designated Subsidiary and (z) Denny's Employee
Disaster Relief Fund, Inc. (for so long as such entity remains a charitable
entity under Section 501(c)(3) of the Code)) by any Loan Party, then the
Borrower shall promptly, and in any event within three (3) Business Days
thereafter, notify the Administrative Agent of the occurrence of such event and,
at the Administrative Agent's request, the Borrower shall, at the Borrower's
expense:

98

--------------------------------------------------------------------------------




(i)    within 10 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance satisfactory to
the Administrative Agent, guaranteeing the other Loan Parties' obligations under
the Loan Documents,
(ii)    within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,
(iii)    within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages, Guarantee and Collateral
Agreement Supplements, IP Security Agreement supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Stock in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real properties (owned in fee simple interest)
and personal properties (other than any real property of any Loan Party located
in the State of Florida, Maryland or New York),
(iv)    within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties (other than any
real property of any Loan Party located in the State of Florida, Maryland or New
York or any leasehold real property of any Loan Party) purported to be subject
to the deeds of trust, trust deeds, deeds to secure debt, mortgages, Guarantee
and Collateral Agreement Supplements, IP Security Agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
(v)    within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to

99

--------------------------------------------------------------------------------




the Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, and as to such other matters as the Administrative Agent may
reasonably request, and
(vi)    as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property (other than
any real property of any Loan Party located in the State of Florida, Maryland or
New York or any leasehold real property of any Loan Party) owned or held by the
entity that is the subject of such formation or acquisition title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
(b)    Upon the acquisition of any property (other than any real property of any
Loan Party located in the State of Florida, Maryland or New York) by any Loan
Party, if such property, in the judgment of the Administrative Agent, shall
(i) not already be subject to a perfected first priority security interest in
favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) have a Fair Market Value of $500,000 (either individually or in the
aggregate with all other property so acquired that is not subject to a perfected
first priority security interest in favor of the Administrative Agent for the
benefit of the Secured Parties), then the Borrower shall, at the Borrower's
expense:
(i)    within 10 days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail satisfactory to the
Administrative Agent,
(ii)    within 15 days after such acquisition, cause the applicable Loan Party
to duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, Guarantee and Collateral Agreement
Supplements, IP Security Agreement supplements and other security and pledge
agreements, as requested by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,
(iii)    within 30 days after such acquisition, cause the applicable Loan Party
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the

100

--------------------------------------------------------------------------------




opinion of the Administrative Agent, and requested by the Administrative Agent,
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,
(iv)    within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and
(v)    as promptly as practicable after any acquisition of a real property,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property such title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports as the Loan Parties have obtained or are otherwise available to the Loan
Parties,
(c)    Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower's
expense:
(i)    within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,
(ii)    within 15 days after such request, duly execute and deliver, and cause
each Loan Party and Subsidiary (other than any CFC or a Subsidiary that is held
directly or indirectly by a CFC) of each Loan Party (if it has not already done
so) to duly execute and deliver, to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust, Guarantee and Collateral Agreement Supplements, IP Security
Agreement supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all Pledged Stock and Pledged Debt Securities in and of such Loan
Party and such Subsidiary, as applicable, and other instruments of the type
specified in Section 4.01(a)), securing payment of all the Obligations of such
Loan Party or such Subsidiary, as the case may be, under the Loan Documents and
constituting Liens on all such properties,
(iii)    within 30 days after such request, take, and cause each Loan Party and
Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) of each Loan Party to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title

101

--------------------------------------------------------------------------------




documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Guarantee
and Collateral Agreement Supplements, IP Security Agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,
(iv)    within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
(v)    as promptly as practicable after such request, deliver, upon the request
of the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by each Loan Party
and its Subsidiaries, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
(d)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Guarantee and
Collateral Agreement Supplements, IP Security Agreement supplements and other
security and pledge agreements.
(e)    To the extent that the Borrower has not disposed of the real property
located 2943 South Arlington Road, Akron, OH 44312 on or prior to June 30, 2013
pursuant to an Asset Sale permitted pursuant to the terms of this Agreement
(whether in the form of a sale-leaseback arrangement permitted by Section 7.15
or otherwise), then (i) such real property shall be deemed to be included as
“Mortgaged Property” hereunder and under the other Loan Documents and (ii) the
Borrower shall, at the Borrower's expense, (A) execute and deliver to the
Administrative Agent deeds of trust, mortgages, and other security and pledge
agreements, as requested by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the

102

--------------------------------------------------------------------------------




Borrower under the Loan Documents and constituting Liens on all such property
and (B) provide such other items as required pursuant to Section 6.12(b) within
the time frames referenced therein, with respect to such property.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, to the extent
required under and in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.14    Preparation of Environmental Reports. If a Default caused by reason of a
breach of Section 5.09 or 6.13 shall have occurred and be continuing, at the
request of the Required Lenders from time to time, provide to the Lenders within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its properties described in such request,
prepared by an environmental consulting firm acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties; without limiting the generality of
the foregoing, if the Administrative Agent determines at any time that a
material risk exists that any such report will not be provided within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non‑exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
6.15    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re‑record, file, re‑file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party's or any of its Subsidiaries' properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more

103

--------------------------------------------------------------------------------




effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
6.16    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect (except to the extent no longer
useful or beneficial to the Loan Parties in the conduct of their business),
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time requested by the Administrative
Agent and, upon request of the Administrative Agent, make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and cause each of its Subsidiaries to do
so.
6.17    Cash Management Arrangements. As and to the extent provided in the
Guarantee and Collateral Agreement, establish and maintain cash management
procedures, including restricted accounts, reasonably satisfactory to the
Administrative Agent.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names Parent or any of its Subsidiaries as debtor, or
assign any accounts or other right to receive income, other than the following:
(a)    Liens on property or assets of the Loan Parties and their Subsidiaries
existing on the Closing Date and set forth on Schedule 5.08(b) of the Disclosure
Schedules and extensions, renewals, refinancings or replacements thereof;
provided, however, that (i) no such extensions, renewals, refinancings or
replacements will extend to or cover any property not theretofore subject to the
Lien being extended, renewed, refinanced or replaced (except that the Loan
Parties may substitute for the property subject to any such Lien other property
with substantially the same Fair Market Value and not otherwise subject to the
Lien of a Loan Document, so long as the property for which such substitution is
made is fully and effectively released from such Lien), (ii) the amount secured
or benefited thereby is not increased except as contemplated by Section 7.02(i),
(iii) the direct or any contingent obligor with respect thereto is

104

--------------------------------------------------------------------------------




not changed (except that a Loan Party may become an obligor with respect to any
such Lien of another Loan Party), and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(i);
(b)    any Lien created pursuant to any Indebtedness permitted under
Section 7.02(c) and extensions, renewals, refinancings, or replacements thereof
to the same extent permitted under clause (a) above; provided that any such
Liens shall be placed on such property (and the Indebtedness secured by such
Liens shall be created) within 180 days following the acquisition of such
property, such Liens do not apply to any other property or assets of any Loan
Party or any Subsidiary of any Loan Party and the Indebtedness secured by such
Liens does not exceed 100% of the lesser of the cost or Fair Market Value of
such property at the time of acquisition;
(c)    Permitted Liens;
(d)    Liens pursuant to any Loan Document;
(e)    unperfected Liens on property of a Loan Party in favor another Loan Party
arising in connection with intercompany transactions among the Loan Parties; and
(f)    any Lien created pursuant to any Indebtedness permitted under
Section 7.02(l); provided, however, that the aggregate amount of Indebtedness
secured by such Liens shall not exceed $10,000,000 at any time outstanding.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
of the Disclosure Schedules;
(b)    Indebtedness under the Loan Documents;
(c)    Indebtedness incurred by any Loan Party subsequent to the Closing Date
secured by purchase money Liens; provided that the aggregate amount of
Indebtedness permitted under this Section 7.02(c) shall not exceed $15,000,000
at any one time outstanding;
(d)    Subject to Sections 7.11, and in addition to Indebtedness permitted under
Section 7.02(c), Capital Lease Obligations entered into after the Closing Date;
(e)    Indebtedness arising subsequent to the Closing Date under (i) any
purchasing card program established to enable headquarters and field staff of
any Loan Party to purchase goods and supplies from vendors and (ii) any travel
and entertainment card program established to enable headquarters and field
staff of any Loan Party to make payments for expenses incurred related to travel
and entertainment, provided that the

105

--------------------------------------------------------------------------------




aggregate amount of such Indebtedness shall not exceed $10,000,000 at any time
outstanding;
(f)    Indebtedness arising from Investments among the Loan Parties that are
permitted hereunder;
(g)    Indebtedness owed to any Lender or any of its banking Affiliates in
respect of any Cash Management Agreements of any Loan Party or any Subsidiary of
a Loan Party, provided that the aggregate principal amount of such Indebtedness
shall not exceed $30,000,000 at any one time outstanding;
(h)    Indebtedness under Swap Contracts permitted by Section 7.17;
(i)    in the case of any Loan Party with respect to any Indebtedness of such
Loan Party permitted under this Section 7.02, all principal, interest, fees,
reimbursement and indemnification amounts, and all other accruals and
obligations under any renewals, extensions, modifications or refinancings, from
time to time, of such Indebtedness, provided that such renewals, extensions,
modifications and refinancings (i) do not increase the outstanding principal
amount of the Indebtedness being renewed, extended, modified or refinanced, or
shorten the maturity thereof to a date earlier than one year after the Maturity
Date, and (ii) are otherwise on terms consistent with prudent business practice
and then prevailing market practices and prices in the applicable geographic
area;
(j)    unsecured Indebtedness arising from Investments permitted under
Section 7.03(h);
(k)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party
after the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of such
Loan Party (other than Indebtedness incurred solely in contemplation of such
Person's becoming a Subsidiary of such Loan Party); provided that the aggregate
amount of all such Indebtedness of all such Subsidiaries shall not exceed
$20,000,000 at any time outstanding; and
(l)    additional Indebtedness aggregating not more than $10,000,000 in
principal amount at any one time outstanding.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments by the Loan Parties and their Subsidiaries existing on the
Closing Date in the Equity Interests of their respective Subsidiaries and
Investments existing on the Closing Date and set forth in Schedule 5.08(e) of
the Disclosure Schedules;
(b)    Permitted Investments;

106

--------------------------------------------------------------------------------




(c)    advances and loans made by Parent or any Subsidiary of Parent to, and
Investments (other than any Restricted Payments) made by Parent or any
Subsidiary of Parent in, the Borrower or other Loan Party in the ordinary course
of business;
(d)    Investments resulting from any Restricted Payments made pursuant to
Section 7.05(a)(i), Section 7.05(a)(iii) and Section 7.05(a)(iv);
(e)    non‑cash consideration received from any sale, lease, transfer or other
disposition of assets permitted under Section 7.04;
(f)    loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and in an aggregate amount not to
exceed $2,000,000 at any one time outstanding;
(g)    additional Investments in an amount not to exceed (x) $20,000,000 (in the
aggregate together with any other additional Investments made pursuant to this
clause (g) outstanding at such time) if at the time such Investment is
consummated and after giving effect to such Investment on a pro forma basis, the
Consolidated Leverage Ratio is greater than or equal to 2.00 to 1.0 or (y)
$40,000,000 (in the aggregate together with any other additional Investments
made pursuant to this clause (g) outstanding at such time) if at the time such
Investment is consummated and after giving effect to such Investment on a pro
forma basis, the Consolidated Leverage Ratio is less than 2.00 to 1.0; provided
that the aggregate amount of Investments made pursuant to this clause (g) in any
single Person (including any franchisee) shall not exceed $2,000,000 at any time
outstanding;
(h)    Investments consisting of Guarantees by any Loan Party of obligations of
franchisees or licensees, consistent with past practices and on usual and
customary terms for transactions of this type, in an amount not to exceed, (x)
the greater of (I) $30,000,000 and (II) an amount equal to 5.0% of Consolidated
Total Assets (in the aggregate together with any other Investments made pursuant
to this clause (h) outstanding at such time), if at the time such Investment is
consummated and after giving effect to such Investment on a pro forma basis, the
Consolidated Leverage Ratio is greater than or equal to 2.00 to 1.0 or (y) the
greater of (I) $40,000,000 and (II) an amount equal to 10.0% of Consolidated
Total Assets (in the aggregate together with any other Investments made pursuant
to this clause (h) outstanding at such time), if at the time such Investment is
consummated and after giving effect to such Investment on a pro forma basis, the
Consolidated Leverage Ratio is less than 2.00 to 1.0;
(i)    Investments consisting of the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property of, any Person
that, upon the consummation thereof, will be wholly‑owned directly by a Loan
Party or one or more of its wholly‑owned Subsidiaries (including as a result of
a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(i):

107

--------------------------------------------------------------------------------




(i)    any such purchase or other acquisition shall be consummated in accordance
with all applicable Laws and in conformity with all applicable approvals and
consents of any Governmental Authority;
(ii)    such acquisition shall be consensual and shall have been approved by the
board of directors of the Person so acquired;
(iii)    any newly‑created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
(iv)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as, or complementary to, one or more of the principal businesses of
the Loan Parties and their Subsidiaries in the ordinary course;
(v)    such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Loan Parties and
their Subsidiaries, taken as a whole (as determined in good faith by the board
of directors (or the persons performing similar functions) of the Loan Parties
or any such Subsidiary if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);
(vi)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, (1) Parent and its Subsidiaries shall be in pro forma compliance
with the Incurrence Ratio, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby and (2) the amount by which the Revolving Credit Facility
exceeds the Total Revolving Credit Outstandings shall be no less than
$20,000,000; and
(vii)    the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in clauses (ii), (iv), (v) and (vi) above have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
(j)    any Loan Party may purchase inventory, fixtures and equipment in the
ordinary course of business consistent with past practices; and

108

--------------------------------------------------------------------------------




(k)    any Loan Party may purchase, lease or otherwise acquire (in one
transaction or a series of transactions) the assets of any other Person in
connection with its application or reinvestment of Net Cash Proceeds from any
Reduction Event to the extent that such Reduction Event or the application or
reinvestment of such proceeds does not result in a mandatory prepayment pursuant
to Section 2.04(b).
7.04    Mergers, Consolidations and Sales of Assets. Merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or any substantial part of its assets (whether
now owned or hereafter acquired) or any Equity Interest of any Subsidiary,
except that:
(a)    any Loan Party may sell inventory, fixtures and equipment in the ordinary
course of business consistent with past practices;
(b)    any Loan Party may sell or otherwise dispose of damaged, obsolete or worn
out property, in each case in the ordinary course of business and consistent
with past practice, provided that the aggregate Fair Market Value of all such
assets disposed of pursuant to this clause (b) in any fiscal year shall not
exceed $5,000,000;
(c)    Any Loan Party may exchange real property, fixtures and improvements for
other real property, fixtures and improvements, provided that any consideration
(other than real property, fixtures and improvements) received by any Loan Party
in connection with such exchanges is received by such Loan Party in cash;
(d)    subject to Section 7.06, any Subsidiary may sell, transfer or otherwise
dispose of any of its assets to any Loan Party;
(e)    any Loan Party may sell, transfer, sell a franchise in or otherwise
dispose of restaurants or property (including real property, improvements,
fixtures and equipment) relating to current or former restaurants of such person
(such restaurants and property are collectively referred to as “Restaurant
Businesses”) for consideration equal to the Fair Market Value of the Restaurant
Businesses sold, transferred or otherwise disposed of, provided that the
aggregate Fair Market Value of all assets disposed of pursuant to this
clause (e) shall not exceed $25,000,000 in any fiscal year;
(f)    any Loan Party may merge or consolidate with or transfer all or
substantially all of its assets to any other Loan Party;
(g)    any Loan Party may enter into a Refranchising Asset Sale; and
(h)    (i)    any Loan Party may effect any transaction permitted by
Section 7.02(i) and (ii) any Loan Party or any Subsidiary of a Loan Party may
enter into sale‑leaseback transactions permitted by Section 7.15;

109

--------------------------------------------------------------------------------




provided, however, that any sale, transfer, exchange or other disposition of
assets (x) permitted by clause (b), (c), or (e) above shall not be permitted
unless such disposition is for Fair Market Value and (y) shall be for at least
60% cash consideration.
7.05    Dividends and Distributions, Restrictions on Ability of Subsidiaries to
Pay Dividends.
(a)    Declare or pay any Restricted Payment or set aside any amount for any
such purpose; provided, however, that
(i)    any Subsidiary of Parent may make Restricted Payments to Parent, the
Borrower or to any other Loan Party;
(ii)    Parent may declare and distribute to its stockholders a dividend
comprised of rights to purchase preferred stock and/or common stock of Parent;
(iii)    each fiscal year, commencing with the 2013 fiscal year of Parent, the
Loan Parties may make any Restricted Payment not otherwise permitted by this
Section 7.05 so long as (A) the aggregate amount of all Restricted Payments made
pursuant to this clause (iii) in any fiscal year shall not exceed the
Stockholder Dividend Amount for such fiscal year, (B) after giving effect to any
such Restricted Payment, Parent shall be in pro forma compliance with each of
the financial covenants set forth in Section 7.10, and (C) at the time of the
making of such Restricted Payment and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and is continuing or would
result therefrom; and
(iv)    commencing with the 2013 fiscal year of Parent, the Loan Parties may
make Restricted Payments in any fiscal year not otherwise permitted by this
Section 7.05 in an aggregate amount not to exceed $40,000,000 if at the time
such Restricted Payment is made and after giving effect to any such Restricted
Payment on a pro forma basis, the Consolidated Leverage Ratio is greater than or
equal to 2.00 to 1.00; provided, however, if the Consolidated Leverage Ratio is
less than 2.00 to 1.00 at the time any such Restricted Payment is made and after
giving effect to any such Restricted Payment on a pro forma basis, the Loan
Parties may make unlimited Restricted Payments in any fiscal year; provided,
further, however that in each case, (x) at the time of the making of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) after giving effect to any such Restricted Payment, there is at least
$20,000,000 in availability under the Revolving Credit Facility.
(b)    Permit any Subsidiary of Parent to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (i) pay any dividends or
make any other distributions

110

--------------------------------------------------------------------------------




on its capital stock or any other interest or (ii) make or repay any loans or
advances to Parent, the Borrower, any Subsidiary of Parent or the parent of such
Subsidiary (subclauses (i) and (ii) above are collectively referred to as an
“Upstream Payment”) except for such encumbrances or restrictions existing under
or by reason of (A) applicable law, (B) this Agreement, any other Loan Document
or any other agreement entered into hereunder or thereunder or as contemplated
hereby or thereby, (C) customary provisions restricting (1) subletting or
assignment of any lease governing a leasehold interest of Parent or any of the
Subsidiaries of Parent, (2) the transfer of intellectual property rights held by
Parent or any of the Subsidiaries of Parent through license agreements with the
owners of such rights and (3) the assignment of supply contracts, (D) any
instrument governing Indebtedness permitted under Section 7.02 of a Person
acquired by any Loan Party or Subsidiary of a Loan Party after the Closing Date,
provided that (1) such instrument was in existence at the time of such
acquisition and was not created in contemplation of or in connection with such
acquisition, (2) the officers of Parent reasonably believe at the time of such
acquisition that the terms of such instrument will not encumber or restrict the
ability of such acquired Person to make an Upstream Payment and (3) such
instrument contains no express encumbrances or restrictions on the ability of
such acquired Person to make an Upstream Payment or (E) Indebtedness and other
contractual obligations of Parent or any of the Subsidiaries existing on the
Closing Date and set forth on Schedule 7.05 of the Disclosure Schedules and, in
the case of any of the foregoing, any amendment, modification, renewal,
extension, replacement, refinancing or refunding thereof permitted under the
terms of this Agreement, provided that the encumbrances and restrictions
contained in any such amendment, modification, renewal, extension, replacement,
refinancing or refunding are in the aggregate no less favorable in all material
respects to the Lenders.
(c)    Directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of Parent, the Borrower or any other Subsidiary of
Parent to create, incur or permit to exist any Lien upon any its property or
assets, provided that the foregoing shall not apply to (i) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness or (ii) customary provisions in leases and
other contracts restricting the assignment thereof.
7.06    Nature of Business. Engage at any time in any business or business
activity other than the conduct of restaurant operations and other business
currently conducted by such Person and business activities reasonably incidental
or complementary thereto.
7.07    Transactions with Affiliates. Sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates (other than any Loan Party),
except that any Loan Party or any Subsidiary of a Loan Party may engage in any
of the foregoing transactions in the ordinary course of business at prices and
on terms and conditions not less favorable to such Loan Party or

111

--------------------------------------------------------------------------------




such Subsidiary than could be obtained on an arm's‑length basis from unrelated
third parties; provided that Parent may issue and distribute to its stockholders
that are Affiliates rights to purchase preferred stock and/or common stock of
Parent to the extent that such rights are permitted to be issued and distributed
to Parent's stockholders pursuant to Section 7.05(a)(ii).
7.08    OFAC, Etc. The Loan Parties shall not, and shall not permit any of its
Subsidiaries to fail to comply with any of the requirements set forth in
Section 5.22.
7.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.10    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
each Measurement Period ending on or about the dates set forth below to be
greater than the ratio set forth below opposite such date:
Measurement Period Ending
Maximum
Consolidated
Leverage Ratio
June 30, 2013
3.25 to 1.00
September 30, 2013
3.25 to 1.00
December 31, 2013
3.00 to 1.00
March 31, 2014
3.00 to 1.00
June 30, 2014
3.00 to 1.00
September 30, 2014
3.00 to 1.00
December 31, 2014
2.75 to 1.00
March 31, 2015
2.75 to 1.00
June 30, 2015
2.75 to 1.00
September 30, 2015
2.75 to 1.00
December 31, 2015 and thereafter
2.50 to 1.00



(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of each Measurement Period to be less than 1.25 to 1.0.
7.11    Capital Expenditures. Incur Consolidated Capital Expenditures for any
fiscal year (commencing with the 2013 fiscal year) in excess of $30,000,000 in
the aggregate; provided, that, notwithstanding anything to the contrary
contained in this Section 7.11, an

112

--------------------------------------------------------------------------------




amount equal to the Capex Carryover Amount may be carried forward to the
succeeding fiscal year, provided that, in any fiscal year, amounts permitted
under this Section 7.11 shall be applied towards Consolidated Capital
Expenditures before any Capex Carryover Amount shall be so applied.
7.12    Amendments of Organization Documents. Amend, modify or waive any of its
rights under its Organization Documents, provided that any Organization Document
may be amended or modified (other than in any manner to change the legal name or
jurisdiction of organization of any Loan Party without the prior written consent
of the Administrative Agent), and any rights thereunder may be waived, in any
respect that is not materially adverse to the interests of the Lenders.
7.13    Accounting Changes. Change in any material respect its accounting
policies or change the end of its fiscal year from the last Wednesday of
December to any other date.
7.14    Other Indebtedness and Agreements.
(a)    Make any voluntary or optional payments, prepayments or redemptions of
principal or premium or voluntarily repurchase, acquire or retire for value
prior to the stated maturity with respect to Indebtedness (other than
Indebtedness arising under the Loan Documents); provided that
(i)    any Loan Party shall have the right to prepay Indebtedness permitted
under Section 7.02, after the Closing Date up to an aggregate amount of
$15,000,000;
(ii)    any Loan Party may repay Indebtedness to the extent required under a
“due on sale” clause applicable to any disposition of assets permitted under
Section 7.04; and
(iii)    any Loan Party shall have the right to prepay Indebtedness in
connection with any renewal, extension, or refinancing of Indebtedness permitted
by Section 7.02(i).
(b)    Permit any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which any
Indebtedness or preferred stock is outstanding; provided that the foregoing
shall not prohibit any waiver, supplement, modification or amendment which
(i) extends the date or reduces the amount of any required repayment, prepayment
or redemption of the principal of such Indebtedness, (ii) reduces the rate or
extends the date for payment of the interest, premium or fees payable on such
Indebtedness or (iii) makes the covenants, events of default or remedies
relating to such Indebtedness less restrictive on the applicable Loan Party or
Subsidiary of a Loan Party.

113

--------------------------------------------------------------------------------




7.15    Sale and Lease‑Back Transactions. Enter into any arrangement, directly
or indirectly, with any person whereby it shall sell or transfer (other than
pursuant to Section 7.04(c)) any property, real or personal, used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred;
provided, however, that any Loan Party of any Subsidiary of any Loan Party may
enter into such a transaction provided that the Fair Market Value of all
property sold or transferred pursuant to such transactions since the Closing
Date shall not exceed in the aggregate $25,000,000.
7.16    Operating Leases. Permit the aggregate amount of payments under
Operating Leases of any Loan Party or any Subsidiary of any Loan Party to be in
excess of the fair rental value of the properties subject to such Operating
Leases.
7.17    Swap Contracts. Enter into any Swap Contract, other than Swap Contracts
entered into in the ordinary course of business to hedge or mitigate risks to
which the Loan Parties or any of their respective Subsidiaries are exposed in
the conduct of their respective businesses or the management of their respective
liabilities.
7.18    Designated Subsidiary. In the case of the Designated Subsidiary, engage
in any material business or activity other than (a) maintaining its corporate
existence, (b) participating in tax, accounting and other administrative
activities as a Subsidiary of a consolidated group of companies, including the
Loan Parties, and (c) activities incidental to the businesses or activities
described in clauses (a) and (b) of this Section, unless, the Designated
Subsidiary shall become a Guarantor hereunder and shall take all such actions
reasonably requested by the Administrative Agent pursuant to Section 6.12.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non‑Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within three days after notice from the Administrative Agent, any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a) (with respect to
legal existence only), 6.07, 6.11, 6.12 or Article VII; or

114

--------------------------------------------------------------------------------




(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 10 days; or
(d)    Representations and Warranties. (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in
connection with any Borrowing or issuance of any Letters of Credit hereunder
shall be incorrect or misleading when made or deemed made or (ii) any material
representation, warranty, certification or material statement of fact made or
deemed made by or on behalf of the Borrower or any other Loan Party in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to this Agreement or any other Loan Document, shall
be incorrect or misleading when made or deemed made; or
(e)    Cross‑Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than
the Designated Subsidiary) thereof institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian,

115

--------------------------------------------------------------------------------




conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 30 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 30 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than the Designated Subsidiary) thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. (i) any Lien purported to be created by any
Collateral Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Collateral Document) Lien in the Collateral
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged under the Guarantee
and Collateral Agreement or, subject to compliance by the Loan Parties with
Sections 6.12 and 6.15 hereof and with the other Loan Documents, any

116

--------------------------------------------------------------------------------




other action or inaction of the Administrative Agent with respect to any of its
obligations or duties under this Agreement or any other Loan Document and except
to the extent that such loss is covered by a lender's title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy, (ii) any Guarantee
purported to be created by any Collateral Document shall cease to be, or shall
be asserted by any Loan Party not to be, a valid and enforceable obligation of
the applicable Loan Party or (iii) any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or;
(k)    Change of Control. There occurs any Change of Control; or
(l)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness required to be
subordinated hereunder (the “Subordinated Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer or
(C) that all payments of principal of or premium and interest on the applicable
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

117

--------------------------------------------------------------------------------




(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

118

--------------------------------------------------------------------------------




Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Subsidiary Loan Party shall not be paid with
amounts received from such Subsidiary Loan Party or such Subsidiary Loan Party's
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co‑agents, sub‑agents and attorneys‑in‑fact
appointed by the Administrative Agent pursuant to Section 9.05 for

119

--------------------------------------------------------------------------------




purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co‑agents, sub‑agents and
attorneys‑in‑fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good

120

--------------------------------------------------------------------------------




faith shall be necessary, under the circumstances as provided in Sections 10.01
and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by a Loan Party, a Lender or the L/C Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The

121

--------------------------------------------------------------------------------




Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the

122

--------------------------------------------------------------------------------




Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
9.07    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Co-Syndication Agents, Bookrunners, Arrangers or Co-Documentation
Agents (whether or not listed on the cover page hereof) shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any other
Loan Party) shall be entitled and empowered, by intervention in such proceeding
or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.08 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the

123

--------------------------------------------------------------------------------




making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.08 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank and on
behalf of its Affiliates in such capacities) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements; unless
the Administrative Agent has received written notice, at least two (2) Business
Days prior to the proposed date of any such release of Liens, stating that
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
in respect of obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements have not been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;
(b)    (i) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder and (ii) to terminate this Agreement and the
other Loan Documents (other than Secured Cash Management Agreements and Secured
Hedge Agreements) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements; unless the Administrative Agent has received written
notice, at least two (2) Business Days prior to the proposed date of any such
release of Liens, stating that arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank in respect of obligations and liabilities under
Secured Cash Management Agreements or Secured Hedge Agreements have not been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made); and

124

--------------------------------------------------------------------------------




(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(b).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
or to terminate the Loan Documents (other than Secured Cash Management
Agreements and Secured Hedge Agreements), in each case, pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower's expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, to release such Guarantor from its obligations under the Guarantee and
Collateral Agreement, or to evidence the termination of the Loan Documents
(other than Secured Cash Management Agreements and Secured Hedge Agreements), in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guarantee under the Guarantee and Collateral Agreement or any Collateral by
virtue of the provisions hereof or of any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents (it being understood that Administrative Agent
may take any and all action expressly specified in Section 9.10).
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent (a) as expressly specified in Section 9.10 and (y) the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the

125

--------------------------------------------------------------------------------




specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)    change (i) the third sentence of Section 2.11(a) (or the definition of
Applicable Percentage as used therein) or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby or (ii) the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.04(b) or 2.05(b), respectively, in any manner that
materially and adversely affects the Lenders without the written consent of the
Required Lenders;
(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
    

126

--------------------------------------------------------------------------------




(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender other
than in connection with the enforcement of remedies against the Loan Parties
hereunder;
(h)    release all or substantially all of the value of the Guarantee made by
the Guarantors under the Guarantee and Collateral Agreement, without the written
consent of each Lender, except (i) in connection with the enforcement of
remedies against the Loan Parties hereunder, and (ii) to the extent the release
of any Subsidiary from its obligations under the Guarantee and Collateral
Agreement is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or
(i)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of the
Required Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) any
waiver, or modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement or such other Loan
Documents of the Revolving Credit Lenders (but not the Term Lenders) or the Term
Lenders (but not the Revolving Credit Lenders) may be effected by an agreement
or agreements in writing entered into by the Borrower, Parent, and the other
Loan Parties and the requisite percentage in interest of such Revolving Credit
Lenders or such Term Lenders, as applicable, that would be required to consent
thereto under this Section as if such Lenders were the only Lenders hereunder,
and (v) the Administrative Agent, the Loan Parties and the applicable Increasing
Term Lender may effect any amendment to the Loan Documents to reflect terms
applicable to any Incremental Term Loan as provided in Section 2.14(g) without
the consent of any other Lender. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

127

--------------------------------------------------------------------------------




10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent or
the L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 of the Disclosure
Schedules; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non‑public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its or their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available,

128

--------------------------------------------------------------------------------




return e‑mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e‑mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Loan
Parties' or the Administrative Agent's transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such

129

--------------------------------------------------------------------------------




Public Lender's compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non‑public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Loan Party. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in

130

--------------------------------------------------------------------------------




addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) any execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub‑agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries,

131

--------------------------------------------------------------------------------




or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower's or such Loan Party's directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

132

--------------------------------------------------------------------------------




(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

133

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $3,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non‑pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

134

--------------------------------------------------------------------------------




(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of the Revolving
Credit Facility that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Loan Party or any of the Loan Parties' Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including

135

--------------------------------------------------------------------------------




funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Upon request, the Borrower (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a

136

--------------------------------------------------------------------------------




Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or any Loan Party or
any of the Loan Parties' Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that adversely affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that

137

--------------------------------------------------------------------------------




such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wells Fargo assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Wells Fargo may, upon 30 days' notice to the Borrower and the
Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo as L/C Issuer. If Wells Fargo resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self‑regulatory authority, such as the National Association of Insurance
Commissioners) or in connection with any pledge or assignment

138

--------------------------------------------------------------------------------




permitted under Section 10.06(e), (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.13(c) or Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non‑public information concerning
a Loan Party or a Subsidiary of a Loan Party, as the case may be, (b) it has
developed compliance procedures regarding the use of material non‑public
information and (c) it will handle such material non‑public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;

139

--------------------------------------------------------------------------------




provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

140

--------------------------------------------------------------------------------




Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

141

--------------------------------------------------------------------------------




(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender's Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 10.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT

142

--------------------------------------------------------------------------------




IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or

143

--------------------------------------------------------------------------------




other modification hereof or of any other Loan Document), the Borrower and each
of the other Loan Parties acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm's‑length commercial transactions between the Borrower, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers on the other hand, (B) the Borrower and each of the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C)  the Borrower and each
of the other Loan Parties is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and each Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, the other Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Arranger has any obligation to the
Borrower, the other Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower, the other Loan Parties or any of
their respective Affiliates. To the fullest extent permitted by law, the
Borrower and each of the other Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper‑based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.18    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent

144

--------------------------------------------------------------------------------




or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti‑money laundering rules
and regulations, including the PATRIOT Act.
10.19    Release of Collateral.
(a)    In connection with any permitted Asset Sale (certified as such by the
applicable Loan Party) and promptly following the reasonable written request of
any Loan Party, which request shall be accompanied by, to the extent necessary,
a report supplementing Schedule 5.08(c) of the Disclosure Schedules, and a
description of changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete, such report to be
signed by a Responsible Officer of the Borrower and to be in a form reasonably
satisfactory to the Administrative Agent, the Administrative Agent will execute
and deliver documents prepared by such Loan Party and appropriate under local
law, to release any mortgage, filing under the Uniform Commercial Code of the
applicable state or other Lien arising under any Loan Document, as to any asset
to be sold under such permitted Asset Sale.
(b)    Promptly following the written reasonable request of a Loan Party from
time to time, Administrative Agent will execute and deliver documents: (i) to
consent to, or subordinate any mortgage, filing under the Uniform Commercial
Code of the applicable state, or other security interest arising under any Loan
Document to, any Permitted Real Estate Lien that such Loan Party determines, in
the exercise of its reasonable business judgment, is in the interest of such
Loan Party's business on any Mortgaged Property and (ii) required in connection
with the subdivision of any Mortgaged Property.
(c)    In furtherance of, and not in limitation of authorizations contained in
Section 9.10, each of the Lenders and the L/C Issuer agrees to the foregoing
provisions of this Section 10.19 and irrevocably authorizes the Administrative
Agent, at its option and in its discretion, to executed and deliver any such
releases or subordinations in accordance with the provisions of this
Section 10.19.
(d)    In connection with the foregoing, the Borrower shall provide the
Administrative Agent a report supplementing Schedule 5.08(c) of the Disclosure
Schedules and a description of changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
such report to be signed by a Responsible Officer of the Borrower and to be in a
form reasonably satisfactory to the Administrative Agent.
10.20    Amendment and Restatement.On the Closing Date, this Agreement shall
amend, restate and supersede the Existing Credit Agreement in its entirety,
except as provided in this Section 10.20. On the Closing Date, the rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Agreement and the other Loan Documents and the giving of
guarantees and the grant of security interests in and Liens on the

145

--------------------------------------------------------------------------------




Collateral by the relevant Loan Parties under the “Loan Documents” (as defined
in the Existing Credit Agreement) shall continue under but as amended by this
Agreement and the other Loan Documents, and shall not in any event be
terminated, extinguished or annulled but shall hereafter be governed by this
Agreement and the other Loan Documents. All references to the Existing Credit
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof. Without limiting the generality of the foregoing and to the
extent necessary, the Existing Lenders and Wells Fargo, in its capacity as the
administrative agent and collateral agent thereunder reserve all of their rights
under the Existing Credit Agreement and the other “Loan Documents” (as defined
in the Existing Credit Agreement) which by their express terms survive the
termination of the Existing Credit Agreement and each of the Loan Parties hereby
obligates itself again in respect of all such present and future “Obligations”
(as defined in the Existing Credit Agreement) except as modified hereby. Nothing
contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Existing Credit Agreement, which shall
remain in full force and effect, except as modified hereby.


[Remainder of Page Left Intentionally Blank]

146

--------------------------------------------------------------------------------




DENNY'S, INC.
CREDIT AGREEMENT
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
BORROWER:                    DENNY'S, INC.,
a Florida corporation
By: /s/ Ross Nell
Name: Ross Nell
Title: Vice President, Tax and Treasurer
GUARANTORS:                DENNY'S CORPORATION,
a Delaware corporation
By: /s/ Ross Nell
Name: Ross Nell
Title: Vice President, Tax and Treasurer
DENNY'S REALTY, LLC,
a Delaware limited liability company


By:    DFO, LLC, its Sole Member
By: Denny's Inc., its Sole Member
By: /s/ Ross Nell
Name: Ross Nell
Title: Vice President, Tax and Treasurer


DFO, LLC,
a Delaware limited liability company
By:
Denny's Inc., its Sole Member

By: /s/ Ross Nell
Name: Ross Nell
Title: Vice President, Tax and Treasurer


DENNY'S, INC.
CREDIT AGREEMENT
DENNY'S, INC.
CREDIT AGREEMENT

147

--------------------------------------------------------------------------------




AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,
Issuing Lender and Lender
By: /s/ Stephen A. Leon
Name: Stephen A. Leon
Title:    Managing Director
REGIONS BANK
By: /s/ Jake Nash
Name: Jake Nash
Title:    Managing Director
GE CAPITAL BANK,
A Utah industrial loan corporation
By: /s/ Jennifer Jakway
Name: Jennifer Jakway
Title:    Vice President
CADENCE BANK, N.A.
By: /s/ John M. Huss
Name: John M. Huss
Title:    Managing Director
RBS CITIZENS, N.A.
By: /s/ Fanghui Helen Ye
Name: Fanghui Helen Ye
Title:    Vice President
FIFTH THIRD BANK

148

--------------------------------------------------------------------------------




By: /s/ Richard C. Hardison
Name: Richard C. Hardison
Title:    Managing Director

149

--------------------------------------------------------------------------------




COMPASS BANK
By: /s/ Stephen H. Lee
Name: Stephen H. Lee
Title:    Senior Vice President
SYNOVUS BANK
By: /s/ Michael Sawicki
Name: Michael Sawicki
Title:    Corporate Banker
UNION BANK, N.A.
By: /s/ Thomas Lass
Name: Thomas Lass
Title:    Vice President
BANK OF AMERICA, N.A.
By: /s/ John H. Schmidt
Name: John H. Schmidt
Title:    Senior Vice President
BRANCH BANKING AND TRUST COMPANY
By: /s/ Stuart M. Jones
Name: Stuart M. Jones
Title:    Senior Vice President









150

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ____________, _____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 24, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among DENNY'S, INC., a Florida
corporation (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and L/C Issuer.
The undersigned hereby requests (select one):
A Borrowing of [Revolving Credit][Term] Loans
A conversion or continuation of [Revolving Credit] [Term] Loans
1.
On _________________________________ (a Business Day).

2.
In the amount of $___________.

3.Comprised of ________________________ [Type of Loan requested]
4.
For Eurodollar Rate Loans: with an Interest Period of ______ months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.] Include this sentence
in the case of a Revolving Credit Borrowing.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b), shall be satisfied on and as of the date of the
applicable Credit Extension.
DENNY'S, INC.
By:    
Name:
Title:







A-1

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TERM NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby unconditionally
promises to pay to ________________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
April 24, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guarantee and Collateral Agreement and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. The Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.



B-1

--------------------------------------------------------------------------------








THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER STATE).
DENNY'S, INC.
By:    
Name:
Title:



B-2

--------------------------------------------------------------------------------










LOANS AND PAYMENTS WITH RESPECT THERETO




Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




B-3

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF REVOLVING CREDIT NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby unconditionally
promises to pay to ________________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the Borrower under that certain Amended and Restated
Credit Agreement, dated as of April 24, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guarantee and Collateral
Agreement and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.



C-1

--------------------------------------------------------------------------------








THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE
LAWS OF ANY OTHER STATE).
DENNY'S, INC.
By:    
Name:
Title:





C-2

--------------------------------------------------------------------------------








LOANS AND PAYMENTS WITH RESPECT THERETO




Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








C-3

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ____________, ______
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 24, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among DENNY'S, INC., a Florida
corporation (“Borrower”), DENNY'S CORPORATION, a Delaware corporation (“Parent”
and, together with each other guarantor from time to time party thereto,
collectively, the “Guarantors”), the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent and L/C
Issuer.
The undersigned Responsible Officer This certificate must be from the chief
executive officer, chief financial officer, treasurer or controller of Parent.
hereby certifies as of the date hereof that he/she is the
_______________________________________ of Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of Parent, the Borrower and the other Loan Parties, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.Parent has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
2.Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.
3.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of each of
Parent, the Borrower and the other Loan Parties during the accounting period
covered by such financial statements.
4.A review of the activities of Parent, the Borrower and the other Loan Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period Parent, the
Borrower and the other Loan Parties performed and observed all of their
respective Obligations under the Loan Documents, and
[select one]
[to the best knowledge of the undersigned, during such fiscal period each of
Parent, the Borrower and the other Loan Parties performed and observed each
covenant and condition of the Loan Documents applicable to such Person, and no
Default has occurred and is continuing.]
--or--

D-1

--------------------------------------------------------------------------------




[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
5.The representations and warranties of Parent, the Borrower and the other Loan
Parties contained in Article V of the Agreement and all representations and
warranties of the Loan Parties that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
6.The financial covenant analyses and information set forth on Schedules 1, 2, 3
and 4 attached hereto are true and accurate on and as of the date of this
Certificate.





D-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, __________.
DENNY'S CORPORATION, as Parent
By:    
Name:
Title:



D-3

--------------------------------------------------------------------------------








For the Quarter/Year ended ___________________, _____ (“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000's)
I.
Section 7.10(a) - Consolidated Leverage Ratio.

A.
Consolidated Funded Indebtedness at Statement Date:    $_____

B.
Consolidated EBITDA for Measurement Period ending on above

C.
date (“Subject Period”) (Part A of Schedule II):    $_____

D.
Consolidated Leverage Ratio (Line I.A ÷ Line I.B):     ___ to 1

Maximum Permitted:
Measurement Period Ending On or About:
Maximum Consolidated Leverage Ratio
June 30, 2013
3.25 to 1.00
September 30, 2013
3.25 to 1.00
December 31, 2013
3.00 to 1.00
March 31, 2014
3.00 to 1.00
June 30, 2014
3.00 to 1.00
September 30, 2014
3.00 to 1.00
December 31, 2014
2.75 to 1.00
March 31, 2015
2.75 to 1.00
June 30, 2015
2.75 to 1.00
September 30, 2015
2.75 to 1.00
December 31, 2015 and each fiscal quarter thereafter
2.50 to 1.00





II.
Section 7.10 (b) - Consolidated Fixed Charge Coverage Ratio.

A.
Consolidated EBITDAR for Subject Period (Part B of Schedule II):     $_____

B.
Consolidated Maintenance Capital Expenditures for Subject Period:    $_____



C.
Consolidated Cash Taxes for Subject Period:    $_____

D.
Consolidated Cash Interest Expense for Subject Period:

(Part C of Schedule II)    $_____
E.
Consolidated Scheduled Funded Debt Payments for Subject Period:    $_____

F.
Consolidated Lease Expense for Subject Period:    $_____

G.
Consolidated Fixed Charge Coverage Ratio ([Line II.A - Line

H.
II.B - Line II.C] / [Line II.D + Line II.E + Line II.F]):     ___ to 1

Minimum Permitted: 1.25 to 1.0


III.
Section 7.11 -- Capital Expenditures.

A.
Consolidated Capital Expenditures made during fiscal year to date:    $_____

B.
Consolidated Capital Expenditures that could have been made

C.
during prior fiscal year but which were not made:     $_____

D.
Maximum permitted Consolidated Capital Expenditures


D-4

--------------------------------------------------------------------------------




E.
($30,000,000 + [50% x Line III.B]):    $_____

F.
Excess (deficient) for covenant compliance

G.
(Line III.C - III.A):    $_____

Maximum Permitted: $30,000,000





D-5

--------------------------------------------------------------------------------






For the Quarter/Year ended _______________, _____ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000's)
A.
Consolidated EBITDA after the occurrence of any acquisition of any person by
Parent or any Subsidiary of Parent, Consolidated EBITDA for each Measurement
Period that includes the date of occurrence of such acquisition will, solely for
purposes of determining compliance with Section 7.10, be determined on a pro
forma basis, based on the actual historical results of operations of such
Person, as if such acquisition had occurred on the first day of such Measurement
Period. for Subject Period:

Consolidated Net Income for Subject Period:    $_________
(a)
plus, the sum of each of the following for such Subject Period

(b)
(to the extent deducted in calculating Consolidated Net Income):

1.
Consolidated Interest Expense:    $_________

2.
Federal, state, local and foreign income taxes:    $_________

3.
depreciation expense:    $_________

4.
amortization expense:    $_________

5.
other non-cash charges (including, without limitation, stock

6.
compensation expenses, deferred compensation adjustments,

7.
impairment charges, restructuring and exit costs and other

8.
non-operating expenses (income))    $_________

9.
cumulative effect of any change in accounting principles:    $_________

10.
net loss attributable to an Asset Sale:    $_________

11.
non-recurring expenses related to the Transactions:    $_________

12.
lease buy-out payments in an amount not to exceed $1,000,000:    $_________

(c)
minus, the sum of each of the following for such Subject Period (to the extent
included in calculating Consolidated Net Income):

1.
cash expended in respect of any non-cash charges included in

2.
item (a)(5) (for current Subject Period or any prior period) in

3.
determining Consolidated EBITDA    $_________

4.
any net gain from an Asset Sale:    $_________

5.
Federal, state, local and foreign income tax credits:    $_________

6.
other non-cash items increasing Consolidated Net Income    $_________

Total:    $_________
B.
Consolidated EBITDAR

Consolidated EBITDA for Subject Period                         $_________


(a)
plus, Consolidated Lease Expense to the extent deducted in determining

Consolidated Net Income for the Measurement Period most recently ended        
$_________


Total:    $_________


C.
Consolidated Cash Interest Expense for Subject Period:

Consolidated Interest Expense for Subject Period:

D-6

--------------------------------------------------------------------------------




(a)
minus, the sum, without duplication, of the following for such Subject Period:

1.
interest not paid in cash in connection with the incurrence of

2.
Indebtedness to the extent included in interest expense in

3.
accordance with GAAP    $_________

4.
interest expense related to discounted liabilities that is treated

5.
as interest in accordance with GAAP    $_________

Total:    $_________



D-7

--------------------------------------------------------------------------------








For the Quarter /Year ended __________________, _____ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000's)
Summary of Asset Sales
[To be Agreed to by Parent and the Administrative Agent, and in Form and
Substance
Reasonably Satisfactory to the Administrative Agent]





D-8

--------------------------------------------------------------------------------






For the Quarter /Year ended __________________, _____ (“Statement Date”)
SCHEDULE 4
to the Compliance Certificate
($ in 000's)
Summary of Equity Issuances and Capital Contributions
[To be Agreed to by Parent and the Administrative Agent, and in Form and
Substance
Reasonably Satisfactory to the Administrative Agent]







D-9

--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below, and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.
Assignor[s]:         

2.
Assignee[s]:         

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower: Denny's, Inc., a Florida corporation

4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: Amended and Restated Credit Agreement, dated as of April 24,
2013, among the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and L/C Issuer

6.
Assigned Interest:




--------------------------------------------------------------------------------




Assignor[s] List each Assignor, as appropriate.
Assignee[s] List each Assignee, as appropriate.
Facility
Assigned Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term Commitment”, etc.).
Aggregate
Amount of
Commitment/Loans
for all Lenders Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment
/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



7.
Trade Date:        ] To be completed if the Assignor and the Assignee intend
that the minimum assignment amount is to be determined as of the Trade Date.

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



--------------------------------------------------------------------------------








The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    
Name:
Title:
[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:    
Name: Title:
[Consented to:] To be added only if the consent of the Borrower and/or other
parties (e.g. L/C Issuer) is required by the terms of the Credit Agreement.
DENNY'S, INC.
By:    
Name: Title:



--------------------------------------------------------------------------------






WELLS FARGO BANK,
NATIONAL ASSOCIATION, as L/C Issuer
By:     
Name:
Title:







--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
2.Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.
3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





